Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED

ARAMARK AGREEMENT RELATING TO EMPLOYMENT AND POST-EMPLOYMENT COMPETITION

This Agreement is between the undersigned individual (“Employee”) and Aramark.

RECITALS

WHEREAS, Aramark is a leading provider of managed services and other services to
business and industry, private and public institutions, and the general public;

WHEREAS, Aramark has a proprietary interest in its business and financial plans
and systems, methods of operation and other secret and confidential information,
knowledge and data (“Proprietary Information”) which includes, but is not
limited to, all confidential, proprietary or non-public information, ideas and
concepts; annual and strategic business plans; financial plans, reports and
systems including, profit and loss statements, sales, accounting forms and
procedures and other information regarding costs, pricing and the financial
condition of Aramark and its business segments and groups; management
development reviews, including information regarding the capabilities and
experience of Aramark employees; intellectual property, including patents,
inventions, discoveries, research and development, compounds, recipes, formulae,
reports, protocols, computer software and databases; information regarding
Aramark’s relationships with its clients, customers, and suppliers and
prospective clients, partners, customers and suppliers; policy and procedure
manuals, information regarding materials and documents in any form or medium
(including oral, written, tangible, intangible, or electronic) concerning any of
the above, or any past, current or future business activities of Aramark that is
not publicly available; compensation, recruiting and training, and human
resource policies and procedures; and data compilations, research, reports,
structures, compounds, techniques, methods, processes, and know-how;

WHEREAS, all such Proprietary Information is developed at great expense to
Aramark and is considered by Aramark to be confidential trade secrets;

WHEREAS, Employee, as Chief Executive Officer of Aramark, has access to
Aramark’s Proprietary Information, directly in the course of Employee’s
employment, and indirectly through interaction with and presentations by other
Aramark senior managers at executive team meetings, including Executive
Leadership Council meetings, business plan and operating reviews, training
programs, and the like;

WHEREAS, Aramark from time to time introduces Employee to Aramark clients,
customers, suppliers and others, and encourages, and provides resources for,
Employee to develop professional relationships with Aramark’s clients,
customers, suppliers and others;

WHEREAS, Aramark provides specialized training and skills to Employee in
connection with the performance of Employee’s duties at Aramark which training
involves the disclosure by Aramark to Employee of Proprietary Information; and

WHEREAS, Aramark will be vulnerable to unfair post-employment competition by
Employee because Employee has access to and knowledge of Aramark’s Proprietary
Information, has a personal relationship with Aramark’s clients, customers,
suppliers and others, and generates good will which Employee acknowledges
belongs to Aramark.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of Employee’s continued employment with
Aramark, the opportunity to receive the grant of equity-based incentives of
Aramark from time to time, severance and other post-employment benefits provided
for herein (including pursuant to Exhibit B hereto to which Employee
acknowledges Employee is not otherwise entitled), and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Employee agrees to enter into this Agreement with Aramark as a
condition of employment pursuant to which Aramark will limit Employee’s right to
compete against Aramark and right to solicit Aramark’s employees, customers,
clients or suppliers during and following termination of employment on the terms
set forth in this Agreement. Intending to be legally bound, the parties agree as
follows:

ARTICLE 1

NON-DISCLOSURE AND NON-DISPARAGEMENT

Employee shall not, during or after termination of employment, directly or
indirectly, in any manner utilize or disclose to any person, firm, corporation,
association or other entity, except where required by law, any Proprietary
Information which is not generally known to the public, or has not otherwise
been disclosed or recognized as standard practice in the industries in which
Aramark is engaged. Employee shall, during and after termination of employment,
refrain from making any statements or comments of a defamatory or disparaging
nature to any third party regarding Aramark, or any of Aramark’s officers,
directors, employees, policies or products, other than to comply with law.

ARTICLE 2

NON-COMPETITION

A.    Subject to Article 2.B. below, Employee, during Employee’s period of
employment with Aramark, and for a period of two and one-half (2 1⁄2) years
following the voluntary or involuntary termination of employment, shall not,
without Aramark’s written permission, which shall be granted or denied in
Aramark’s sole discretion, directly or indirectly, associate with (including,
but not limited to, association as a sole proprietor, owner, employer, partner,
principal, investor, joint venturer, shareholder, associate, employee, member,
consultant, contractor or otherwise), or acquire or maintain ownership interest
in, any Business which is competitive with that conducted by or developed for
later implementation by Aramark at any time during the term of Employee’s
employment, provided, however, if Employee’s employment is (i) involuntarily
terminated by Aramark for any reason other than Cause (as defined herein) at any
time, or (ii) terminated by Employee for Good Reason (as defined in Exhibit B)
at any time within two years following a Change of Control (as defined in
Exhibit B) occurring after the date of this Agreement, then the term of the
non-competition provision set forth herein will be modified to be two years
(including any partial months, if the term is modified on a date that is other
than the first or last day of a calendar month) following either such
termination of employment (the “Non-Compete Period”). For purposes of this
Agreement, “Business” shall be defined as a person, corporation, firm, LLC,
partnership, joint venture or other entity. Nothing in the foregoing shall
prevent Employee from investing in a Business that is or becomes publicly
traded, if Employee’s ownership is as a passive investor of less than 1% of the
outstanding publicly traded stock of the Business.

 

-2-



--------------------------------------------------------------------------------

B.    The provision set forth in Article 2.A above, shall apply to the full
extent permitted by law (i) in all fifty states, and (ii) in each foreign
country, possession or territory in which Aramark may be engaged in, or have
plans to engage in, business (x) during Employee’s period of employment, or
(y) in the case of a termination of employment, as of the effective date of such
termination or at any time during the twenty-four month period prior thereto.

C.    Employee acknowledges that these restrictions are reasonable and necessary
to protect the business interests of Aramark, and that enforcement of the
provisions set forth in this Article 2 will not unnecessarily or unreasonably
impair Employee’s ability to obtain other employment following the termination
(voluntary or involuntary) of Employee’s employment with Aramark. Further,
Employee acknowledges that the provisions set forth in this Article 2 shall
apply if Employee’s employment is involuntarily terminated by Aramark for Cause;
as a result of the elimination of Employee’s position; for performance-related
issues; or for any other reason or no reason at all.

ARTICLE 3

NON-SOLICITATION

During the period of Employee’s employment with Aramark and for a period of two
and one-half (2 1⁄2) years following the termination of Employee’s employment,
regardless of the reason for termination, Employee shall not, directly or
indirectly: (i) induce or encourage any employee of Aramark to leave the employ
of Aramark, (ii) hire any individual who was an employee of Aramark as of the
date of Employee’s termination of employment or within a six month period prior
to such date, or (iii) induce or encourage any customer, client, supplier or
other business relation of Aramark to cease or reduce doing business with
Aramark or in any way interfere with the relationship between any such customer,
client, supplier or other business relation and Aramark, provided, however, if
Employee’s employment is involuntarily terminated by Aramark for any reason
other than Cause (as defined herein), or terminated by Employee for Good Reason
(as defined in the attached Schedule A) at any time other than within two years
following a Change of Control (as defined in the attached Schedule A) occurring
after the date of this Agreement, then the term of the non-solicitation
provision set forth herein will be modified to be two years following such
termination of employment.

ARTICLE 4

DISCOVERIES AND WORKS

Employee hereby irrevocably assigns, transfers, and conveys to Aramark to the
maximum extent permitted by applicable law Employee’s right, title and interest
now or hereinafter acquired, in and to all Discoveries and Works (as defined
below) created, invented, designed, developed, improved or contributed to by
Employee, either alone or jointly with others, while employed by Aramark and
within the scope of Employee’s employment and/or with the use of Aramark’s
resources. The terms “Discoveries and Works” include all works of authorship,
inventions, intellectual property, materials, documents, or other work product
(including, without limitation, Proprietary Information, patents and patent
applications,

 

-3-



--------------------------------------------------------------------------------

patentable inventions, research, reports, software, code, databases, systems,
applications, presentations, textual works, graphics and audiovisual materials).
Employee shall have the burden of proving that any materials or works created,
invented, designed, developed, contributed to or improved by Employee that are
implicated by or relevant to employment by Aramark are not implicated by this
provision. Employee agrees to (i) keep accurate records and promptly notify,
make full disclosure to, and execute and deliver any documents and to take any
further actions requested by Aramark to assist it in validating, effectuating,
maintaining, protecting, enforcing, perfecting, recording, patenting or
registering any of its rights hereunder, and (ii) renounce any and all claims,
including, without limitation, claims of ownership and royalty, with respect to
all Discoveries and Works and all other property owned or licensed by Aramark.
Any Discoveries and Works that, within six months after the termination of
Employee’s employment with Aramark, are made, disclosed, reduced to a tangible
or written form or description, or are reduced to practice by Employee and which
pertain to the business carried on or products or services being sold or
developed by Aramark at the time of such termination shall, as between Employee
and Aramark, be presumed to have been made during such employment with Aramark.
Employee acknowledges that, to the fullest extent permitted by law, all
Discoveries and Works shall be deemed “works made for hire” under the Copyright
Act of 1976, as amended, 17 U.S.C. Section 101. Employee hereby grants Aramark a
perpetual, nonexclusive, royalty-free, worldwide, assignable, sublicensable
license under all rights and intellectual property rights (including patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) in any Works and Discoveries, for all purposes in connection with
Aramark’s current and future business, that Employee has created, invented,
designed, developed, improved or contributed to prior to Employee’s employment
with Aramark that are relevant to or implicated by such employment (“Prior
Works”). Any Prior Works are disclosed by Employee in Schedule 1.

ARTICLE 5

REMEDIES

Employee acknowledges that in the event of any violation by Employee of the
provisions set forth in Articles 1, 2, 3 or 4 above, Aramark will sustain
serious, irreparable and substantial harm to its business, the extent of which
will be difficult to determine and impossible to fully remedy by an action at
law for money damages. Accordingly, Employee agrees that, in the event of such
violation or threatened violation by Employee, Aramark shall be entitled to an
injunction before trial before any court of competent jurisdiction as a matter
of course upon the posting of not more than a nominal bond, in addition to all
such other legal and equitable remedies as may be available to Aramark. If
Aramark is required to enforce the provisions set forth in Articles 2 and 3
above by seeking an injunction, Employee agrees that the relevant time periods
set forth in Articles 2 and 3 shall commence with the entry of the injunction.
Employee further agrees that, in the event any of the provisions of this
Agreement are determined by a court of competent jurisdiction to be invalid,
illegal, or for any reason unenforceable as written, such court shall substitute
a valid provision which most closely approximates the intent and purpose of the
invalid provision and which would be enforceable to the maximum extent permitted
by law.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 6

POST-EMPLOYMENT BENEFITS

A.    If Employee’s employment is terminated by (x) Aramark for any reason other
than Cause or (y) Employee for Good Reason (each, as defined in the attached
Schedule A), in each case other than within two years following a Change of
Control (as defined in the attached Schedule A), then subject to Article 6.D
below, Employee shall be entitled to the following post-employment payments and
benefits:

1.    Severance Pay:

(a)     Monthly payments equivalent to Employee’s monthly base salary as of the
effective date of termination, without regard to any temporary salary reduction
that may be in effect at such date due to material market disruptions resulting
from the impact of the COVID-19 (or other) pandemic, for two years following
such date of termination. Severance payments shall commence with the Employee’s
effective date of termination and shall be made in accordance with Aramark’s
normal payroll cycle. The period during which Employee receives these monthly
severance payments shall be referred to as the “Severance Pay Period.”

(b)    If Employee is not entitled to a Bonus, pro rata or otherwise, in respect
of the Aramark fiscal year in which Employee’s termination of employment occurs
under the terms of the applicable Bonus Plan (as such term is defined in Exhibit
B hereto), a pro rata portion, if any, of the Bonus to which Employee would have
been entitled if Employee satisfied the eligibility criteria under the
applicable Bonus Plan (the “Pro Rata Bonus”). If Employee is entitled to receive
a Bonus, pro rata or otherwise, in respect of the Aramark fiscal year in which
Employee’s termination of employment occurs under the terms of the applicable
Bonus Plan, Employee shall be entitled to receive either the Bonus under the
terms of the applicable Bonus Plan, or the Pro Rata Bonus, whichever is greater;
provided, however, that in no event shall Employee receive duplicate Bonus and
Pro Rata Bonus payments under each of this Agreement and the applicable Bonus
Plan in respect of the Aramark fiscal year in which Employee’s termination of
employment occurs. Further, for the avoidance of doubt, any portion of such
Bonus or Pro Rata Bonus amount that is payable based on the achievement of any
individual performance factors or financial performance metrics shall be
determined in accordance with the terms of the applicable Bonus Plan). Any Bonus
or Pro Rata Bonus payment will be paid at the same time as all other bonuses are
paid under the applicable Bonus Plan.

(c)    An amount equal to (i) Employee’s Target Bonus (as such term is defined
in Exhibit B hereto), multiplied by (ii) two which will be paid in substantially
equal installments in accordance with Aramark’s normal payroll cycle over the
Severance Pay Period.

2.    Other Post-Employment Benefits

(a)    Basic Group medical and life insurance coverages shall continue under
then prevailing terms during the Severance Pay Period; provided, however, that
if Employee becomes employed by a new employer during that period, continuing
coverage from Aramark will become secondary to any coverage afforded by the new
employer. Employee’s share of the premiums will be deducted from Employee’s
severance payments. Basic Group

 

-5-



--------------------------------------------------------------------------------

medical coverage provided during such period shall be applied against Aramark’s
obligation to continue group medical coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”). Upon termination of basic group
medical and life coverages, Employee may convert such coverages to individual
policies to the extent allowable under the terms of the plans providing such
coverages.

(b)    If, at the time of termination, Aramark is providing Employee with a
leased vehicle, then Aramark will continue to provide the leased vehicle through
the Severance Pay Period under the same terms and conditions as in effect at the
time of the Employee’s termination. At the expiration of the Severance Pay
Period, Employee must return the leased vehicle to Aramark unless the Employee
elects to purchase the vehicle in accordance with the Executive Leadership
Council policy then in effect. If Employee is receiving a car allowance at the
time of the Employee’s termination, such car allowance will continue to be paid
through the Severance Pay Period. At the expiration of the Severance Pay Period,
the Employee will cease being paid a car allowance.

(c)    Employee’s eligibility to participate in all other benefit and
compensation plans, including, but not limited to the Management Incentive
Bonus, Long Term Disability, any qualified or nonqualified retirement plans, and
any equity incentive or ownership plans, shall terminate as of the effective
date of Employee’s termination unless provided otherwise under the terms of a
particular plan; provided, however, that participation in plans and programs
made available solely to Executive Leadership Council members, including, but
not limited to the Executive Leadership Council Medical Plan, shall cease as of
the effective date of termination or the date Employee’s Executive Leadership
Council membership ceases, whichever occurs first. Employee, however, shall have
certain rights to continue the Executive Leadership Council Medical Plan under
COBRA.

(d)    Within thirty days after the effective date of Employee’s termination for
any reason, whether such termination is by Aramark with or without Cause or by
Employee with or without Good Reason, Aramark shall pay Employee the portion of
the base salary earned but unpaid through the termination date. Any bonus earned
but unpaid as of the termination date for any previously completed fiscal year
of Aramark, to the extent not previously deferred under a particular deferred
compensation plan, and reimbursement for any unreimbursed expenses properly
incurred by Employee in accordance with Company policies prior to the
termination date, shall be paid no later than 90 days after the end of the
calendar year. Employee shall also receive such employee benefits, if any, to
which Employee may be entitled from time to time under the employee benefit or
fringe benefit plans, policies or programs of the Company, in accordance with
their respective terms, other than any Company severance policy (payments and
benefits in this subsection (e), the “Accrued Benefits”). Payment of the Accrued
Benefits shall not be conditioned upon and shall be payable without regard to
Employee’s execution of the Release (as defined below).

B.    Termination for “Cause” shall be defined as termination of employment due
to: (i) conviction or plea of guilty or nolo contendere to a felony or
misdemeanor involving moral turpitude, harassment or discrimination of any kind,
(ii) intentional misconduct, fraud or dishonesty with respect to Aramark that
causes material harm to Aramark, (iii) willful and continuous failure to perform
lawfully assigned duties that are consistent with the Employee’s

 

-6-



--------------------------------------------------------------------------------

position with Aramark, (iv) willful violation of Aramark’s Business Conduct
Policy or other applicable Aramark code of conduct that causes material harm to
Aramark or its business reputation, or (v) a breach of fiduciary duty or
otherwise intentionally working against the best interests of Aramark; in any
case of conduct described in clause (ii)-(v), only if such conduct continues
beyond ten business days after receipt by the Employee from Aramark of a written
demand to cure such conduct. Termination of Employee’s employment with Aramark
for “Cause” shall require a vote of the majority of Aramark’s Board of Directors
at a meeting after notice to Employee of such meeting at which Employee and
counsel have a reasonable opportunity to be heard.

C.    If Employee is terminated by Aramark for reasons other than Cause or
Employee resigns for Good Reason, Employee will receive the severance payments
and other post-employment benefits provided in Article 6.A. during the Severance
Pay Period even if Employee commences other employment during such period,
provided such employment does not violate the terms of Article 2, and subject to
the provisions of Article 6.E, 6.F and 6.G.

Notwithstanding anything else contained in this Article 6 to the contrary,
Aramark may choose not to commence (or to discontinue) providing any payment or
benefit, except the Accrued Benefits, under this Agreement unless and until
Employee executes and delivers, without revocation, the Release, as described in
Article 6.E within 60 days following Employee’s termination of employment;
provided, however, that subject to receipt of such executed release, Aramark
shall commence providing such payments and benefits within 75 days following the
date of termination of Employee’s employment, which first payment shall include
any payments owed to Employee not previously paid in such 75-day period
following the date of termination of Employee’s employment.

D.    In addition to the remedies set forth in Article 5, Aramark reserves the
right to terminate all severance payments and other post-employment benefits
(including any rights to equity incentives to which Employee may have become
eligible upon a Retirement with Notice as set forth in Article 6.F or Article
6.G of this Agreement) if Employee violates the covenants set forth in Articles
1, 2, 3 or 4 above in any material respect.

E.    Employee’s receipt of severance and other post-employment benefits under
this Agreement is contingent on (i) Employee’s execution and non-revocation of a
release in substantially the form attached as Exhibit C (the “Release”), which
Release shall not include any claims by Employee to enforce Employee’s rights
under, or with respect to, (1) this Agreement (including the attached Exhibit
B), (2) the Certificate of Incorporation and By-laws of Aramark, (3) the
Indemnification Agreement between the Employee and Aramark dated as of the date
hereof (the “Indemnification Agreement”) or (4) any Aramark benefit plan
pursuant to its terms, and (ii) the expiration of the applicable Age
Discrimination in Employment Act revocation period without such Release being
revoked by Employee.

F.    Notwithstanding anything set forth in this Agreement (including Exhibit B
hereto) to the contrary, in the event that Employee provides Aramark with a
notice of Employee’s Retirement with Notice (as such term is defined below), and
during the Retirement Notice Period (as defined below), Aramark terminates
Employee’s employment for any reason other than Cause or Employee resigns for
Good Reason (whether under circumstances in which the

 

-7-



--------------------------------------------------------------------------------

provisions of Article 6.A. or Exhibit B hereto apply), Aramark shall:
(i) continue to pay to Employee his monthly base salary, without regard to any
temporary salary reduction that may be in effect at such date due to material
market disruptions resulting from the impact of the COVID-19 (or other)
pandemic, in accordance with Aramark’s normal payroll cycle as in effect
immediately prior to such termination for any reason other than Cause or
resignation for Good Reason, over the remainder of the calendar months
(including any partial months) occurring between the date of such termination
for any reason other than Cause or resignation for Good Reason and the last day
of the Retirement Notice Period (the “Notice Period Tail”); (ii) provide the
same benefits to which Employee would otherwise be entitled upon a Termination
without Cause under Article 6.A.2(a) through the last day of the Retirement
Notice Period; (iii) for purposes of determining Employee’s eligibility for a
Bonus or a prorated portion of a Bonus under the Management Incentive Bonus Plan
for the fiscal year in which Employee’s separation from employment actually
occurs and, to the extent Employee’s separation from employment occurs in the
fiscal year prior to the year in which the last day of the Retirement Notice
Period falls, for purposes of determining Employee’s eligibility for a prorated
portion of a Bonus under the Management Incentive Bonus Plan for the fiscal year
in which the last day of the Retirement Notice Period falls, replace the date of
Employee’s actual separation from employment with the last day of the Retirement
Notice Period; and (iv) provide that any unvested equity-based incentives of
Aramark held by Employee on the first day of the Retirement Notice Period that
are scheduled to vest during the Notice Period Tail shall remain outstanding and
become vested and non-forfeitable on the normal scheduled future vesting date(s)
applicable to such awards that occur during the Notice Period Tail, as if no
earlier termination of employment had occurred. Any Bonus or prorated portion of
a Bonus paid pursuant to this paragraph will be paid at the same time as all
other bonuses are paid under the Management Incentive Bonus Plan for the fiscal
year to which the Bonus or prorated portion of a Bonus corresponds; provided,
however, that in no event shall Employee receive duplicate Bonus and prorated
Bonus payments under each of this Agreement and the applicable Bonus Plan in
respect of the Aramark fiscal year in which Employee’s termination of employment
occurs or the Aramark fiscal year in which the last day of the Retirement Notice
Period falls. For the avoidance of doubt, any Termination without Cause that
occurs during the Retirement Notice Period shall not entitle Employee to any
severance payments or benefits under this Non-Compete Agreement (or otherwise)
beyond the payments and benefits set forth in the previous sentence. As used
herein, the term “Retirement with Notice” refers to Employee’s retirement from
the Company and its affiliates after providing the Company with at least six
(6) months’ prior written notice of such intended retirement (and with such
notice having been delivered upon or after the Employee’s attainment of age 62)
after achieving (consecutively, disregarding breaks in service, or both) at
least five (5) full years of employment with Aramark and its Affiliates) after
October 7, 2019 (and for purposes of this Agreement, the term “Retirement Notice
Period” means the period beginning on the date Employee provides written notice
to Aramark of his Retirement with Notice and ending on the last day of the
Retirement Notice Period, as stated in such notice).

G.    In addition, all outstanding award agreements with respect to
non-qualified stock options, restricted stock units (time vesting), and
performance stock units between Aramark and Employee, are hereby amended and
restated as set forth in the Amended and Restated Form of Non-Qualified Stock
Option Award, Amended and Restated Restricted Stock Unit Award (Time Vesting)
and Amended and Restated Form of Performance Stock Unit Award, attached hereto
as Exhibits D, E and F.

 

-8-



--------------------------------------------------------------------------------

ARTICLE 7

TERM OF EMPLOYMENT

Employee acknowledges that Aramark has the right to terminate Employee’s
employment at any time for any reason whatsoever, provided, however, that any
termination by Aramark for reasons other than Cause or by Employee for Good
Reason shall result in the severance and the post-employment benefits described
in Article 6 above, to become due in accordance with the terms of this Agreement
subject to the conditions set forth in this Agreement. Employee further
acknowledges that the severance payments made and other benefits provided by
Aramark are in full satisfaction of any obligations Aramark may have resulting
from Aramark’s exercise of its right to terminate Employee’s employment, except
for those obligations which are intended to survive termination such as the
payments to be made pursuant to retirement plans, deferred compensation plans,
conversion of insurance, and the plans and other documents and agreements
referred to in Article 6.E above.

ARTICLE 8

MISCELLANEOUS

A.    As used throughout this Agreement, “Aramark” includes Aramark and its
subsidiaries and affiliates or any corporation, joint venture, or other entity
in which Aramark or its subsidiaries or affiliates has an equity interest in
excess of ten percent (10%).

B.    Notwithstanding anything to the contrary contained herein, Employee shall,
after termination of employment for Good Reason by Employee or other than for
Cause by Aramark, retain all rights to indemnification under applicable law or
any agreement, or under Aramark’s or any parent corporation’s Certificate of
Incorporation or By-Laws at a level that is at least as favorable to the
Employee as that currently provided. In addition, Aramark shall maintain
Director’s and Officer’s liability insurance on behalf of Employee, at the level
in effect immediately prior to such date of termination, for the three-year
period following the date of termination, and throughout the period of any
applicable statute of limitations. Nothing herein is intended to limit
Employee’s rights under the Indemnification Agreement.

C.    In the event that it is reasonably determined by Aramark that, as a result
of the deferred compensation tax rules under Section 409A of the Internal
Revenue Code of 1986, as amended (and any related regulations or other
pronouncements thereunder) (“the Deferred Compensation Tax Rules”), any of the
payments and benefits that Employee is entitled to under the terms of this
Agreement (including under Exhibit B) may not be made at the time contemplated
by the terms hereof or thereof, as the case may be, without causing Employee to
be subject to tax under the Deferred Compensation Tax Rules, Aramark shall, in
lieu of providing such payment or benefit when otherwise due under this
Agreement, instead provide such payment or benefit on the first day on which
such provision would not result in Employee incurring any tax liability under
the Deferred Compensation Tax Rules; which day, if Employee is a “specified
employee” within the meaning of the Deferred Compensation Tax Rules, shall be
the first day of the seventh month following the date of Employee’s termination
of employment (or the earliest date as is permitted under the Deferred
Compensation Tax Rules, without any accelerated or additional tax); provided,
further, that to the extent that the amount of payments due under Article 6.A
(or Exhibit B, as applicable) are not subject to the Deferred Compensation

 

-9-



--------------------------------------------------------------------------------

Tax Rules by virtue of the application of Treas. Reg. Sec.
1.409A-1(b)(9)(iii)(A), such payments may be made prior to the expiration of
such six-month period. In addition, if the commencement of any payment or
benefit provided under Article 6 that constitutes “deferred compensation” under
the Deferred Compensation Tax Rules could, by application of the terms
conditioning such payment or benefit upon the execution and non-revocation of
the Release, occur in one of two taxable years, then the commencement of such
payment shall begin on the first payroll date occurring in January of such
second taxable year. To the extent any reimbursements or in-kind benefits due to
Employee under this Agreement constitute “deferred compensation” under the
Deferred Compensation Tax Rules, any such reimbursements or in-kind benefits,
including but not limited to any reimbursements contemplated by Section 6.a.2(c)
of this Agreement, shall be paid to Employee in a manner consistent with Treas.
Reg. Section 1.409A-3(i)(1)(iv). Additionally, to the extent that Employee’s
receipt of any in-kind benefits from Aramark or its affiliates must be delayed
pursuant to this Section due to Employee’s status as a “specified employee,”
Employee may elect to instead purchase and receive such benefits during the
period in which the provision of benefits would otherwise be delayed by paying
the Aramark (or its affiliates) for the fair market value of such benefits (as
determined by Aramark in good faith) during such period. Any amounts paid by
Employee pursuant to the preceding sentence shall be reimbursed to Employee
(with interest thereon) as described above on the date that is the first day of
the seventh month following Employee’s separation from service. In the event
that any payments or benefits that Aramark would otherwise be required to
provide under this Agreement cannot be provided in the manner contemplated
herein without subjecting Employee to tax under the Deferred Compensation Tax
Rules, Aramark shall provide such intended payments or benefits to Employee in
an alternative manner that conveys an equivalent economic benefit to Employee as
soon as practicable as may otherwise be permitted under the Deferred
Compensation Tax Rules. Without limiting the generality of the foregoing,
Employee may notify Aramark if he believes that any provision of this Agreement
(or of any award of compensation including equity compensation or benefits)
would cause Employee to incur any additional tax under Section 409A and, if
Aramark concurs with such belief after good faith review or Aramark
independently makes such determination, Aramark shall, after consulting with
Employee, use reasonable best efforts to reform such provision to comply with
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform the Deferred Compensation Tax Rules; provided that
neither Aramark nor any of its employees or representatives shall have any
liability to Employee with respect thereto. For purposes of the Deferred
Compensation Tax Rules, each payment made under this Agreement (including,
without limitation, each installment payment due under Article 6.A and Exhibit
B, as applicable) shall be designated as a “separate payment” within the meaning
of the Deferred Compensation Tax Rules, and references herein to Employee’s
“termination of employment” shall refer to Employee’s separation from service
with Aramark and its affiliates within the meaning of the Deferred Compensation
Tax Rules.

D.    In the event of a Change of Control as defined in the attached Exhibit B,
the provisions of Exhibit B shall apply to Employee. Further, pursuant to the
Deferred Compensation Tax Rules, Aramark, in its discretion, is permitted to
accelerate the time and form of payments provided under the deferred
compensation arrangement set forth in this Agreement (including Exhibit B),
where the right to the payment arises due to a termination of the arrangement
within the 30 days preceding or the 12 months following a change in control
event (as defined in the Deferred Compensation Tax Rules).

 

-10-



--------------------------------------------------------------------------------

E.    If Employee’s employment with Aramark terminates solely by reason of a
transfer of stock or assets of, or a merger or other disposition of, a
subsidiary of Aramark (whether direct or indirect), such termination shall not
be deemed a termination of employment by Aramark for purposes of this Agreement,
provided that Aramark requires the subsequent employer, by agreement, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Aramark would be required to perform it if no such
transaction had taken place. In such case, Employee acknowledges and agrees that
Aramark may assign this Agreement and Aramark’s rights hereunder, and
particularly Articles 1, 2, 3 and 4, in its sole discretion and without advance
approval by Employee. In such case, Employee agrees that Aramark may assign this
Agreement and all references to “Aramark” contained in this Agreement shall
thereafter be deemed to refer to the subsequent employer.

F.    Employee shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise.

G.    This Agreement shall supersede and substitute for any previous
post-employment or severance agreement between Employee and Aramark, including,
without limitation that certain Agreement Relating to Employment and
Post-Employment Competition dated October 6, 2019 by and between Aramark and
Employee.

H.    In the event any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.

I.    The terms of this Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to conflicts of laws principles
thereof. For purposes of any action or proceeding, Employee irrevocably submits
to the exclusive jurisdiction of the courts of Pennsylvania and the courts of
the United States of America located in Pennsylvania for the purpose of any
judicial proceeding arising out of or relating to this Agreement, and
acknowledges that the designated fora have a reasonable relation to the
Agreement and to the parties’ relationship with one another. Notwithstanding the
provisions of this Article 8.I, Aramark may, in its discretion, bring an action
or special proceeding in any court of competent jurisdiction for the purpose of
seeking temporary or preliminary relief pending resolution of a dispute.

J.    Employee expressly consents to the application of Article 8.I to any
judicial action or proceeding arising out of or relating to this Agreement.
Aramark shall have the right to serve legal process upon Employee in any manner
permitted by law.

K.    Employee hereby waives, to the fullest extent permitted by applicable law,
any objection that Employee now or hereafter may have to personal jurisdiction
or to the laying of venue of any action or proceeding brought in any court
referenced in Article 8.I and hereby agrees not to plead or claim the same.

L.    Notwithstanding any other provision of this Agreement, Aramark may, to the
extent permitted by law, withhold (i) any amounts owed by Employee to Aramark as
of the date of Employee’s termination of employment and (ii) all applicable
federal, state and local income and other taxes in respect of the payments and
benefits provided under this Agreement (including Exhibit B hereto) from any
payments due to Employee hereunder.

 

-11-



--------------------------------------------------------------------------------

M.    Employee and Aramark acknowledge that for purposes of Article 6,
Employee’s last hire date with Aramark is October 7, 2019.

N.    Employee expressly acknowledges and agrees that the Incentive Compensation
Recoupment Policy set forth in Exhibit A to this Agreement, as the same may be
amended from time to time, is binding on Employee and that Employee is a Covered
Employee as defined in that policy.

O.    This Agreement shall be binding upon, inure to the benefit of and be
enforceable by Aramark and Employee, and their respective heirs, legal
representatives, successors and assigns. Employee acknowledges and agrees that
this Agreement, including its provisions on post-employment restrictions, is
specifically assignable by Aramark. Employee hereby consents to such future
assignment and agrees not to challenge the validity of such future assignment.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be signed this 16th day of July, 2020.

 

/s/ John J. Zillmer

John J. Zillmer Aramark

/s/ Lynn B. McKee

By: Lynn B. McKee Title: Executive Vice President, Human Resources

 

-13-



--------------------------------------------------------------------------------

Schedule 1

Prior Works

 

-14-



--------------------------------------------------------------------------------

Exhibit A

ARAMARK INCENTIVE COMPENSATION RECOUPMENT POLICY

Overview

Aramark (the “Company”) has adopted this incentive compensation recoupment
policy (the “Policy”) in order to ensure that incentive compensation is paid
based on accurate financial data and to enable the Company to seek recoupment of
incentive compensation in the event of material and willful violations of law
that cause significant reputational or economic harm to the Company. In the
event of an accounting restatement as described below the Company may seek
recovery of incentive compensation that would have not been paid if the correct
performance data had been used to determine the amount payable. In the event a
Covered Employee (as defined below) commits a willful and material violation of
applicable law and such violation results in significant reputational or
economic harm to the Company, the Company may seek recovery of incentive
compensation from such Covered Employee. The Board of Directors (the “Board”)
and the Compensation and Human Resources Committee of the Board (the
“Committee”) shall have full authority to interpret and enforce the Policy.

Covered Employees

The Policy applies to “Covered Employees” who are: the executive officers of the
Company and its subsidiaries (as defined under Rule 3b-7 under the Securities
Exchange Act of 1934, as amended) and all other executives in the Company’s
Executive Leadership Council.

Incentive Compensation

For purposes of this Policy, “incentive compensation” means cash performance
bonuses and incentive stock awards including performance restricted stock and
performance stock units paid, granted, vested or accrued under any Company plan
or agreement in the form of cash or Company common stock whose payment or
vesting is based on the achievement of one or more financial metrics.

Accounting Restatement; Calculation of Overpayment

If the Board or the Committee determines that (i) incentive compensation of a
Covered Employee was overpaid, in whole or in part, as a result of a restatement
of the reported financial or operating results of the Company due to
material non-compliance with financial reporting requirements under the
securities laws (unless due to a change in accounting policy or applicable law)
and (ii) such Covered Employee has engaged in misconduct that causes or
contributed, directly or indirectly, to the non-compliance that resulted in the
obligation to restate the Company’s reported financial or operating results, the
Board or the Committee will determine, in its discretion, whether the Company
shall, to the extent permitted by applicable law, seek to recover or cancel the
incentive compensation granted, paid to, issued or vested in excess of the
incentive compensation that would have been paid or granted to such Covered
Employee or the incentive compensation in which such Covered Employee would have
vested had the actual payment, granting or vesting been calculated based on the
accurate data or restated results, as applicable (the “Overpayment”).

 

A-1



--------------------------------------------------------------------------------

If the Board or the Committee determines that a Covered Employee engaged in
misconduct resulting in a material and willful violation of law that causes
significant reputational or economic harm to the Company, the Board or the
Committee may determine, in its discretion, whether the Company shall, to the
extent permitted by applicable law, seek to recover or cancel any incentive
compensation granted, paid to or issued or vested to such Covered Employee.

Forms of Recovery

If the Board or the Committee determines to seek recovery for the Overpayment or
due to a material and willful violation of law, the Company shall have the right
to demand that the Covered Employee reimburse the Company for the Overpayment or
the amount of incentive compensation that the Board or Committee determines is
appropriate. The Board or the Committee shall have the discretion to determine
the form, amount and timing of any repayment. To the extent the Covered Employee
does not make reimbursement of the Overpayment or amount sought to be recovered
by the Company, the Company shall have the right to enforce the repayment
through the reduction or cancellation of outstanding and future incentive
compensation and shall also have the right to sue for repayment. To the extent
any shares have been issued under vested awards or such shares have been sold by
the Covered Employee, the Company shall have the right to cancel any other
outstanding stock-based awards with a value equivalent to the Overpayment or
amount sought to be recovered, as determined by the Board or the Committee.

Time Period for Overpayment Review

The Board or the Committee may make determinations of whether the Company shall
seek recovery or cancellation of the Overpayment at any time through the end of
the third fiscal year following the year for which the inaccurate performance
criteria were measured; provided, that if steps have been taken within such
period to restate the Company’s financial or operating results, the time period
shall be extended until such restatement is completed. For illustrative purposes
only, this means that if incentive compensation is paid in late calendar 2015
for performance metrics based on fiscal year 2015 performance, the compensation
shall be subject to review for Overpayment until the end of the 2018 fiscal
year. Notwithstanding the above, if the Board or the Committee determines that
any Covered Employee engaged in fraud or misconduct, the Board or the Committee
shall be entitled to seek recovery or cancellation of the Overpayment with
respect to such Covered Employee for a period of six years after the act of
fraud or misconduct, as such time period is calculated by the Board or
Committee. In the case of material and willful violations of law, the Board and
the Committee may seek recovery of any incentive compensation paid within three
years prior to the Company’s demand for recoupment.

No Additional Payments

In no event shall the Company be required to award Covered Employees an
additional payment if the restated or accurate financial results would have
resulted in a higher incentive compensation payment.

 

A-2



--------------------------------------------------------------------------------

Applicability

This Policy applies to all incentive compensation, granted, paid or credited
after November 6, 2018, except to the extent prohibited by applicable law or any
other legal obligation of the Company. Application of the Policy does not
preclude the Company from taking any other action to enforce a Covered
Employee’s obligations to the Company, including termination of employment or
institution of civil or criminal proceedings or any other remedies that may be
available to the Company, including such remedies contained, without limitation,
in the Company’s equity grant and employment agreements, whether or not there is
a restatement.

Committee Determination Final

Any determination by the Board or the Committee (or by any officer of the
Company to whom enforcement authority has been delegated) with respect to this
Policy shall be final, conclusive and binding on all interested parties.

Other Laws

The Policy is in addition to (and not in lieu of) any right of repayment,
forfeiture or right of offset against any Covered Employee that is required
pursuant to any statutory repayment requirement implemented at any time prior to
or following the adoption of the Policy. This policy is in addition to, and is
not a substitute for, the requirements of Section 304 of the Sarbanes-Oxley Act
of 2002.

Amendment; Termination

The Board or the Committee may amend or terminate this Policy at any time.

Adopted on November 6, 2018

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

TERMINATION PROTECTION PROVISIONS

This is an Exhibit B to, and forms a part of, the Aramark Agreement Relating to
Employment and Post-Employment Competition between John J. Zillmer (the
“Executive”) and Aramark.

1.    Defined Terms.

Unless otherwise indicated, capitalized terms used in this Exhibit which are
defined in Schedule 2 shall have the meanings set forth in Schedule 2.

2.    Effective Date; Term.

This Exhibit shall be effective as of July 16, 2020 (the “Effective Date) and
shall remain in effect until the later of two years following a Change of
Control and the date that all of the Company’s obligations under this Exhibit
have been satisfied in full.

3.    Change of Control Benefits.

If Executive’s employment with the Company is terminated at any time within the
two years following a Change of Control by the Company without Cause, or by
Executive for Good Reason (the effective date of either such termination
hereafter referred to as the “Termination Date”), Executive shall be entitled to
the payments and benefits provided hereafter in this Section 3 and as set forth
in this Exhibit. If Executive’s employment by the Company is terminated prior to
a Change of Control by the Company (i) at the request of a party (other than the
Company) involved in the Change of Control or (ii) otherwise in connection with
or in anticipation of a Change of Control that subsequently occurs, Executive
shall be entitled to the benefits provided hereafter in this Section 3 and as
set forth in this Exhibit, and Executive’s Termination Date shall be deemed to
have occurred immediately following the Change of Control. Payment of benefits
under this Exhibit shall be in lieu of any benefits payable under the Aramark
Agreement relating to Employment and Post-Employment Competition of which this
Exhibit is a part, except as provided in Section 3(b) hereof. Notice of
termination without Cause or for Good Reason shall be given in accordance with
Section 13, and shall indicate the specific termination provision hereunder
relied upon, the relevant facts and circumstances and the Termination Date.

a.    Severance Payments. The Company shall pay Executive cash benefits equal
to:

(1)    two and one-half (2 1⁄2) times Executive’s Base Salary in effect on the
date of the Change of Control or the Termination Date, whichever is higher;
provided, that if any reduction of the Base Salary has occurred, then the Base
Salary on either date shall be as in effect immediately prior to such reduction,
payable as a cash lump sum within sixty days after the Termination Date; and

 

B-1



--------------------------------------------------------------------------------

(2)    two and one-half (2 1⁄2) times Executive’s Target Bonus in effect on the
date of the Change of Control or the Termination Date, whichever is greater,
payable as a cash lump sum within sixty days after the Termination Date;
provided, that if any reduction of the Target Bonus has occurred, then the
Target Bonus on either date shall be as in effect immediately prior to such
reduction; and

(3)    Executive’s Target Bonus (as determined in (2), above) multiplied by a
fraction, the numerator of which shall equal the number of days Executive was
employed by the Company in the Company fiscal year in which the Termination Date
occurs and the denominator of which shall equal 365, payable as a cash lump sum
within forty days after the Termination Date.

Notwithstanding the foregoing, in the event the Change in Control that results
in payments pursuant to this Section 3(a) does not constitute a “change in
control” for purposes of the Deferred Compensation Tax Rules, the payments
described in this Section 3(a) shall instead each be paid in accordance with
Article 6.A.1 of the Aramark Agreement relating to Employment and
Post-Employment Competition, with any excess amounts payable as a cash lump sum
within sixty days after the final payment is made pursuant to that Article
6.A.1, or such earlier date as permitted by the Deferred Compensation Tax Rules

b.    Continuation of Benefits. Until the thirty (30) month anniversary of the
Termination Date, the Company shall at its expense provide Executive and
Executive’s spouse and dependents with medical, life insurance and disability
coverages at the level provided to Executive immediately prior to the Change of
Control; provided, however, that if Executive becomes employed by a new
employer, continuing coverage from the Company will become secondary to any
coverage afforded by the new employer. The Company shall also provide the
benefits described in Article 6.A.2(b) of the Management Committee Agreement (as
defined in Section 8 hereof); provided that such benefits shall continue until
the thirty month anniversary of the Termination Date (instead of the “Severance
Pay Period” as defined in the Management Committee Agreement).

c.    Payment of Earned But Unpaid Amounts. Within thirty days after the
Termination Date, the Company shall pay Executive the Base Salary through the
Termination Date, any Bonus earned but unpaid as of the Termination Date for any
previously completed fiscal year of the Company, to the extent not previously
deferred under a particular deferred compensation plan, and reimbursement for
any unreimbursed expenses properly incurred by Executive in accordance with
Company policies prior to the Termination Date. Executive shall also receive
such employee benefits, if any, to which Executive may be entitled from time to
time under the employee benefit or fringe benefit plans, policies or programs of
the Company, other than any Company severance policy (payments and benefits in
this subsection (c), the “Accrued Benefits”).

d.    Vesting of Other Benefits. Executive shall be entitled to such accelerated
vesting of outstanding equity-based awards or retirement plan benefits as is
specified under the terms of the applicable plans, agreements and arrangements.

 

B-2



--------------------------------------------------------------------------------

4.    Mitigation.

Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Exhibit by seeking other employment or otherwise, and,
subject to Section 3(b), compensation earned from such employment or otherwise
shall not reduce the amounts otherwise payable under this Exhibit. No amounts
payable under this Exhibit shall be subject to reduction or offset in respect of
any claims which the Company (or any other person or entity) may have against
Executive.

5.    Excise Tax Consequences.

a.    In the event it shall be determined that any payment, benefit or
distribution (or combination thereof) by the Company, any of its affiliates, or
one or more trusts established by the Company for the benefit of its employees,
to or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Exhibit, or otherwise) (a “Payment”)
is subject to the excise tax imposed by Section 4999 of the Code or any interest
or penalties are incurred by Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, hereinafter
collectively referred to as the “Excise Tax”), if the net after-tax amount of
such Payments, after Executive has paid all taxes due thereon (including,
without limitation, taxes due under Section 4999 of the Code) is less than the
net after-tax amount of all such Payments and benefits otherwise due to
Executive in the aggregate, if such aggregate Payments were reduced to an amount
equal to 2.99 times the Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code), then the aggregate amount of the payments and
benefits shall be reduced to an amount that will equal 2.99 times the
Executive’s base amount. To the extent such aggregate parachute payment amounts
are required to be so reduced, the parachute payment amounts due to the
Executive (but no non-parachute payment amounts) shall be reduced in the
following order: (i) payments and benefits due under Section 3.a of this Exhibit
shall be reduced (if necessary, to zero) with amounts that are payable last
reduced first; (ii) payments and benefits due in respect of any equity fully
valued (without regard to any discounts for present value) for purposes of the
calculation to be made under Section 280G of the Code for purposes of this
Section 5 (the “280G Calculation”) in reverse order of when payable; and
(iii) payments and benefits due in respect of any options or stock appreciation
rights with regard to Aramark equity securities valued under the 280G
Calculation based on time of vesting shall be reduced in an order that is most
beneficial to the Executive.

b.    All determinations required to be made under this Section 5, including
whether and when a cutback is to be made, and the assumptions to be utilized in
arriving at such determination, shall be made by such nationally recognized
certified public accounting firm as may be designated by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and Executive within ten business days of the receipt of notice from
Executive that there has been a Payment, or such earlier time as is requested by
the Company.

c.    Notwithstanding anything contained in this Agreement or any other
agreement between the Executive and the Company or any of its subsidiaries to
the contrary, the Executive and the Company shall in good faith attempt to agree
on steps to ensure that no payments to which the Executive would otherwise be
entitled to receive pursuant to this Agreement or any such other agreement will
be “parachute payments” (as defined in Section 280G(b)(2) of the Code).

 

B-3



--------------------------------------------------------------------------------

6.    Termination for Cause.

Nothing in this Exhibit shall be construed to prevent the Company from
terminating Executive’s employment for Cause. If Executive is terminated for
Cause, the Company shall have no obligation to make any payments under this
Exhibit, except for the Accrued Benefits.

7.    Indemnification; Director’s and Officer’s Liability Insurance.

Executive shall, after the Termination Date, retain all rights to
indemnification under applicable law, any agreements and under the Company’s
Certificate of Incorporation or By-Laws, as they may be amended or restated from
time to time. In addition, the Company shall maintain Director’s and Officer’s
liability insurance on behalf of Executive, at the level in effect immediately
prior to the Termination Date, for the three year period following the
Termination Date, and throughout the period of any applicable statute of
limitations. Nothing herein is intended to limit Employee’s rights under the
Indemnification Agreement.

8.    Executive Covenants.

This is an Exhibit B to, and forms a part of, the Aramark Agreement Relating to
Employment and Post-Employment Competition between Executive and Aramark (the
“Management Committee Agreement). This Exhibit shall not diminish in any way
Executive’s rights under the terms of such Management Committee Agreement,
except that Executive’s receipt of benefits under this Exhibit is contingent
upon Executive’s compliance in all material respects with all of the terms and
conditions of the Management Committee Agreement.

9.    Costs of Proceedings.

Each party shall pay its own costs and expenses in connection with any legal
proceeding (including arbitration), relating to the interpretation or
enforcement of any provision of this Exhibit, except that the Company shall pay
such costs and expenses, including attorneys’ fees and disbursements, of
Executive if Executive prevails on a substantial portion of the claims in such
proceeding.

10.    Assignment.

Except as otherwise provided herein, this Exhibit shall be binding upon, inure
to the benefit of and be enforceable by the Company and Executive and their
respective heirs, legal representatives, successors and assigns. If the Company
shall be merged into or consolidated with another entity, the provisions of this
Exhibit shall be binding upon and inure to the benefit of the entity surviving
such merger or resulting from such consolidation. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
by agreement, expressly to assume and agree to perform this Exhibit in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. The provisions of this Section 10 shall
continue to apply to each subsequent employer of Executive hereunder in the
event of any subsequent merger, consolidation or transfer of assets of such
subsequent employer.

 

B-4



--------------------------------------------------------------------------------

11.    Withholding.

Notwithstanding any other provision of this Exhibit, the Company may, to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Executive hereunder.

12.    Applicable Law.

This Exhibit shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, without regard to conflicts of laws principles
thereof.

13.    Notice.

For the purpose of this Exhibit, any notice and all other communication provided
for in this Exhibit shall be in writing and shall be deemed to have been duly
given when delivered by hand or overnight courier or three days after it has
been mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

If to the Company:

Aramark

2400 Market Street

Philadelphia, Pennsylvania 19103

Attention: General Counsel

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

14.    Entire Agreement; Modification.

This Exhibit constitutes the entire agreement between the parties and, except as
expressly provided herein or in Article 6.E of the Management Committee
Agreement or in any benefit plan of the Company or of any of its affiliates,
supersedes all other prior agreements expressly concerning the effect of a
Change of Control occurring after the date of this Agreement with respect to the
relationship between the Company and Executive. This Exhibit is not, and nothing
herein shall be deemed to create, a contract of employment between the Company
and Executive. This Exhibit may be changed only by a written agreement executed
by the Company and Executive.

 

B-5



--------------------------------------------------------------------------------

15.    Severability.

In the event any one or more of the provisions of this Exhibit shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not be affected thereby.

 

B-6



--------------------------------------------------------------------------------

Schedule 2

CERTAIN DEFINITIONS

As used in this Exhibit B, and unless the context requires a different meaning,
the following terms, when capitalized, have the meaning indicated:

1.    “Act” means the Securities Exchange Act of 1934, as amended.

2.    “Affiliate” shall have the same meaning as set forth in the Stock
Incentive Plan.

3.    “Base Salary” means Executive’s annual rate of base salary in effect on
the date in question.

4.    “Bonus” means the amount payable to Executive under the applicable Bonus
Plan.

5.    “Bonus Plan” means the Company annual bonus plan in which Executive is
eligible to participate with respect to the given fiscal year of the Company.

6.    “Cause” means “cause” as defined in the Management Committee Agreement of
which this Schedule 2 forms a part.

7.    “Change of Control” shall have the same meaning as set forth in the Stock
Incentive Plan. “Code” means the Internal Revenue Code of 1986, as amended.

8.    “Company” means Aramark and its Affiliates, and, on and after a Change of
Control, any of Aramark’s parents and any successor or successors thereto.

9.    “Good Reason” means any of the following actions on or after a Change of
Control, without Executive’s express prior written approval, other than due to
Executive’s Permanent Disability or death:

(a)    removal by the Company’s Board of Directors from the position of Chief
Executive Officer of the Company;

(b)    any decrease in Base Salary or Target Bonus;

(c)    any relocation of Executive’s principal place of business of 50 miles or
more from the Company’s headquarters in Philadelphia, Pennsylvania, other than
normal travel consistent with past practice; or

(d)    the Company’s material breach of the employment letter agreement between
the Company and Executive dated October 6, 2019, which for the avoidance of
doubt shall not be interpreted to include the provisions of this Aramark
Agreement relating to Employment and Post-Employment Competition, but shall
include, without limitation, a diminution of Employee’s duties or authority as
Chief Executive Officer (including reporting relationships).

 

B-7



--------------------------------------------------------------------------------

Executive shall have twelve months from the time Executive first becomes aware
of the existence of Good Reason to resign for Good Reason.

The Executive must provide notice to the Company of the existence of the
condition described above within a period not to exceed 90 days of the initial
existence of the condition, upon the notice of which the Company shall have a
period of 30 days during which it may remedy the condition and not be required
to pay the amount.

10.    “Permanent Disability” means “permanent disability” as defined in the
Company’s long-term disability plan as in effect from time to time, or if there
shall be no plan, the inability of Executive to perform in all material respects
Executive’s duties and responsibilities to the Company or any affiliate for a
period of six (6) consecutive months or for an aggregate of nine (9) months in
any twenty-four (24) consecutive month period by reason of a physical or mental
incapacity.

11.    “Stock Incentive Plan” means the Aramark Amended and Restated 2013 Stock
Incentive Plan, as in effect on the date of this Agreement.

12.    “Target Bonus” means the target Bonus established for Executive in
respect of any given year, whether expressed as a percentage of Base Salary or a
dollar amount.

 

B-8



--------------------------------------------------------------------------------

EXHIBIT C

Release and Waiver of Claims

1.    In consideration for the payments provided for under the Amended and
Restated Agreement Relating to Employment and Post-Employment Competition
between me, John J. Zillmer, and Aramark Corporation dated July 16, 2020, as
amended from time to time (the “Post Employment Competition Agreement”), and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, I hereby agree on behalf of myself, my spouse, agents,
assignees, attorneys, successors, assigns, heirs and executors, to fully and
completely release Aramark (which term shall be deemed to include Aramark
Corporation, Aramark Services, Inc., and all subsidiary and affiliated and
successor companies or other entities in which Aramark or Aramark Services,
Inc., or their subsidiaries or affiliates has or had an equity interest in
excess of ten percent (10%)), and their predecessors and successors and all of
their respective past and/or present officers, directors, partners, members,
managing members, managers, employees, agents, representatives, administrators,
attorneys, insurers, shareholders, bondholders, clients, customers, suppliers,
distributors, subcontractors, joint-venture partners, consultants and
fiduciaries in their individual and/or representative capacities (hereinafter
collectively referred to as the “Aramark Releasees”), to the fullest extent
permitted by law, from any and all causes of action and claims whatsoever, which
I or my heirs, executors, administrators, successors and assigns ever had or now
have against the Aramark Releasees or any of them, in law, admiralty or equity,
whether known or unknown to me, for, upon, or by reason of, any matter, action,
omission, course or thing in connection with or in relationship to: (a) my
employment or other service relationship with Aramark; (b) the termination of
any such employment or service relationship; (c) any applicable employment,
benefit, compensatory or equity arrangement with Aramark occurring or existing
up to the date of my termination of employment with Aramark and the other
Releasees; and (d) any equity or stock plans of Aramark (such released claims
are collectively referred to herein as the “Released Claims”).

2.    The Released Claims include, without limitation of the language of
paragraph 1, (i) any and all claims under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act of 1967, the Civil Rights Act of
1991, the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Worker
Adjustment Retraining and Notification Act, the Pennsylvania Human Relations Act
(including any claims threatened or pending before the Pennsylvania Human
Relations Commission), the Pennsylvania Whistleblower Law and any and all other
federal, state or local laws, statutes, rules and regulations pertaining to
employment; and (ii) any claims for wrongful discharge, breach of express or
implied contract, fraud, misrepresentation or any claims relating to benefits,
compensation or equity, or any other claims under any statute, rule or
regulation or under the common law, including compensatory damages, punitive
damages, attorney’s fees, costs, expenses and all claims for any other type of
damage or relief.

3.    The Released Claims shall not include: (i) any vested benefits or rights
which I hold under any Aramark compensation or benefit plan (excluding
severance); (ii) any claims to enforce my contractual rights under, or with
respect to, the Post Employment Competition Agreement, the Indemnification
Agreement, the Certificate of Incorporation or By-laws; (iii) any rights to
workers’ compensation benefits or unemployment insurance as required

 

C-1



--------------------------------------------------------------------------------

by applicable law, or (iv) any claims that arise after the date on which I
execute this Release and Waiver of Claims. The Release and Waiver of Claims does
not apply to any claim that cannot be released in this Agreement as a matter of
law. In addition, nothing herein prevents me from filing a charge or complaint
with the Equal Employment Opportunity Commission (“EEOC”) or similar state or
local agency or my ability to participate in any investigation or proceeding
conducted by the EEOC or such similar state or local agency; provided however,
that pursuant to Paragraphs 1 and 2 of this Release and Waiver of Claims, I am
waiving, to the fullest extent permitted by law, any right to recover monetary
damages or any other form of personal relief in connection with any such charge,
investigation or proceeding. To the extent I receive any personal or monetary
relief in connection with any such charge, investigation or proceeding, Aramark
will be entitled to an offset for the payments made pursuant to the Post
Employment Competition Agreement.

Nothing in the Post Employment Competition Agreement or this Release and Waiver
of Claims shall prohibit or restrict me or my attorneys from lawfully, and
without notice to Aramark: (a) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by any governmental or regulatory
agency, entity, or official(s) (collectively, “Governmental Authorities”)
regarding a possible violation of any law; (b) responding to any inquiry or
legal process directed to me individually (and not directed to Aramark and/or
its subsidiaries) from any such Governmental Authorities; (b) testifying,
participating or otherwise assisting in an action or proceeding by any such
Governmental Authorities relating to a possible violation of law; or (d) making
any other disclosures that are protected under the whistleblower provisions of
any applicable law. Additionally, pursuant to the federal Defend Trade Secrets
Act of 2016, I shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made to my
attorney in relation to a lawsuit for retaliation against me for reporting a
suspected violation of law; or (c) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. Nor
does the Post Employment Competition Agreement or this Release and Waiver of
Claims require me to obtain prior authorization from Aramark before engaging in
any conduct described in this Paragraph, or to notify Aramark that I have
engaged in any such conduct.

4.    I expressly understand and agree that the obligations of Aramark as set
forth in the Post Employment Competition Agreement are in lieu of any and all
other amounts which I might be, am now, or may become, entitled to receive from
Aramark upon any claim released herein. I also expressly understand and agree
that the separation payments paid to me under the Post Employment Competition
Agreement is in addition to what I would otherwise be entitled to receive
following the end of my employment. Other than as provided in the Post
Employment Competition Agreement, I acknowledge and agree that I have received
all entitlements due from Aramark relating to my employment with Aramark
including, but not limited to, all wages earned, bonuses, sick pay, vacation pay
and any other paid and unpaid leave for which I was eligible and to which I was
entitled, and that no other entitlements are due to me other than as set forth
in the Post Employment Competition Agreement.

 

C-2



--------------------------------------------------------------------------------

5.    I acknowledge that the Older Workers Benefit Protection Act (“OWBPA”)
requires Aramark to provide me with the following disclosures to ensure my
release and waiver of claims under the federal Age Discrimination in Employment
Act is knowing and voluntary and I acknowledge and agree as follows:

 

  a.

I have read carefully and fully understand the terms of this Release and Waiver
of Claims and that Aramark advises me by the Post Employment Competition
Agreement to consult with an attorney and further I have had the opportunity to
consult with an attorney prior to signing this Release and Waiver of Claims.

 

  b.

I fully understand the Release and Waiver of Claims that I am signing.

 

  c.

I am signing this Release and Waiver of Claims voluntarily and knowingly and I
have not relied on any representations, promises or agreements of any kind made
to me in connection with my decision to accept the terms of this Release and
Waiver of Claims, other than those set forth in this Release and Waiver of
Claims and the Post Employment Competition Agreement.

 

  d.

I have been given at least twenty-one (21) days to consider whether I want to
sign this Release and Waiver of Claims. To the extent I have executed this
Release and Waiver of Claims within less than twenty-one (21) days after its
delivery to me, my decision to execute this Release and Waiver of Claims prior
to the expiration of such twenty-one (21) day period was entirely voluntary.

 

  e.

Any changes to the Post Employment Competition Agreement or this Release and
Waiver of Claims made by Aramark, whether material or immaterial, do not restart
the running of the twenty-one (21) day consideration period.

 

  f.

I have the right to revoke this Release and Waiver of Claims within seven
(7) days after it is signed by me. I further acknowledge that I will not receive
any payments or benefits due to me under the Post Employment Competition
Agreement before the seven (7) day revocation period (the “Revocation Period”)
has passed and then only if I have not revoked this Release and Waiver of
Claims.

This Release and Waiver of Claims shall take effect on the first business day
following the expiration of the Revocation Period, provided this Release and
Waiver of Claims has not been revoked by me as provided above during such
Revocation Period.

Intending to be legally bound, I hereby execute this Release and Waiver of
Claims.

[Signature Page Follows]

 

C-3



--------------------------------------------------------------------------------

 

John J. Zillmer DATED: [DATE]

[Signature Page to Release and Waiver of Claims]

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

Amended and Restated Form of Non-Qualified Stock Option Award

[Attached]

 

D-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED FORM OF NON-QUALIFIED STOCK OPTION AWARD (this “Award”)
dated as of the Date of Grant set forth on the Certificate of Grant to which
this Award is attached (the “Grant Date”) between Aramark (formerly known as
ARAMARK HOLDINGS CORPORATION), a Delaware corporation (the “Company”), and the
Participant set forth on the Certificate of Grant of the Options attached to
this Award and made a part hereof (the “Certificate of Grant”).

WHEREAS, the Company, acting through the Committee (as such term is defined in
the Plan) or a subcommittee thereof, has agreed to grant to the Participant, as
of the Grant Date, an option under the Company Amended and Restated 2013 Stock
Incentive Plan (as may be amended, the “Plan”) to purchase a number of shares of
Common Stock on the terms and subject to the conditions set forth in this Award,
the Certificate of Grant and the Plan.

NOW, THEREFORE, in consideration of the promises and agreements contained in
this Award:

Section 1.    The Plan. The terms and provisions of the Plan are hereby
incorporated into this Award as if set forth herein in their entirety. In the
event of a conflict between any provision of this Award and the Plan, the
provisions of the Plan shall control. A copy of the Plan has been provided to
the Participant. Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings ascribed thereto in the Plan and the
Certificate of Grant.

Section 2.    Option Award; Exercise Price; Exercise of Vested Option. Effective
on the Grant Date, on the terms and subject to the conditions of the Plan and
this Award, the Company hereby grants to the Participant the option to purchase
the number of Shares set forth on the Certificate of Grant (the “Option”), at
the Exercise Price equal to the Exercise Price as set forth on the Certificate
of Grant. Upon any exercise of any portion of any Vested Options, the payment of
the Exercise Price may be made, at the election of the Participant, in any
manner specified under Section 7(d) of the Plan, as such section is in effect on
the Grant Date. The Option is not intended to qualify for federal income tax
purposes as an “incentive stock option” within the meaning of Section 422 of the
Code.

Section 3.    Term. The term of the Option (the “Option Term”) shall commence on
the Grant Date and expire on the Expiration Date set forth on the Certificate of
Grant, unless the Option shall have sooner been terminated in accordance with
the terms of the Plan (including, without limitation, Section 13 of the Plan) or
this Award.

Section 4.    Vesting. Subject to the Participant’s not having a Termination of
Relationship and except as otherwise set forth in Section 7 hereof, the Options
shall become non-forfeitable and exercisable (any Options that shall have become
non-forfeitable and exercisable pursuant to this Section 4, the “Vested
Options”) as follows:

(a)    in such percentages as on such dates as set forth on the Certificate of
Grant of this Award under “Vesting Schedule”; or

(b)    in the event of Participant’s Disability (a “Special Termination”), the
installment of Options scheduled to vest on the next Vesting Date immediately
following such Special Termination shall immediately become Vested Options, and
the remaining Options which are not then Vested Options shall be forfeited;

 

D-2



--------------------------------------------------------------------------------

(c)    upon Participant’s death, any previously unvested Options shall
immediately become Vested Options;

(d)    upon a Termination of Relationship as a result of the Participant’s
Retirement with Notice, any previously unvested Options shall remain outstanding
and become Vested Options on the normal scheduled future Vesting Date(s)
occurring during the remainder of the full term of the Options, as if no
Termination of Relationship had occurred;

(e)    in the event of (i) the occurrence of a Change of Control and
(ii) thereafter, a Termination of Relationship of the Participant by the Company
or any of its Affiliates (or successors in interest) without Cause or by the
Participant for Good Reason that occurs prior to the second anniversary of the
Change of Control, then each outstanding Option which has not theretofore become
a Vested Option pursuant to Section 4(a) shall become a Vested Option on the
date of such Termination of Relationship; or

(f)    except as otherwise provided above with respect to a Special Termination,
death, or Retirement with Notice or a Termination of Relationship as provided in
Section 4(e) above, upon a Termination of Relationship for any other reason, the
unvested portion of the Option (i.e. , that portion which does not constitute
Vested Options) shall terminate and cease to be outstanding on the date the
Termination of Relationship occurs and shall no longer be eligible to become
Vested Options.

As used herein, the term “Retirement with Notice” means the Participant’s
Termination of Relationship due to his retirement from the Company and its
Affiliates after providing the Company with at least 6 months’ prior written
notice of such intended retirement (and with such notice having been delivered
upon or after the Participant’s attainment of age 62) after achieving
(consecutively, disregarding breaks in service, or a combination thereof) at
least five (5) full years of employment with the Company and its Affiliates
following October 7, 2019 (or such earlier date as approved by the Committee in
its sole discretion); provided, however, that if the Company involuntarily
terminates the Participant without Cause or the Participant dies or incurs a
Disability after the Participant delivers the notice described in this sentence,
such termination shall not fail to qualify as a “Retirement with Notice” by
virtue of the termination occurring less than the number of months of the notice
period after the notice date, such that, for purposes of this Section 4 and
Section 7 below, the Participant shall not be treated as having had a
Termination of Relationship prior to the effective date of the Retirement with
Notice; and provided, further, that the Committee may, in its sole discretion,
waive any such notice, in whole or in part, as may be required for Participant
to effect a Retirement with Notice.

Section 5.    Restriction on Transfer. The Option may not be transferred,
pledged, assigned, hypothecated or otherwise disposed of in any way by the
Participant, except (i) if permitted by the Board or the Committee, (ii) by will
or the laws of descent and distribution or (iii) pursuant to beneficiary
designation procedures approved by the Company, in each case, in compliance with
applicable laws. The Option shall not be subject to execution, attachment or
similar process. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the Option contrary to the provisions of this Award or the
Plan shall be null and void and without effect.

 

D-3



--------------------------------------------------------------------------------

Section 6.    Participant’s Employment. Nothing in this Award shall confer upon
the Participant any right to continue in the employ of the Company or any of its
Affiliates or interfere in any way with the right of the Company and its
Affiliates, in their sole discretion, to terminate the Participant’s employment
or to increase or decrease the Participant’s compensation at any time.

Section 7.    Termination. The Option shall automatically terminate and shall
become null and void, be unexercisable and be of no further force and effect
upon the earliest of:

(a)    the Expiration Date;

(b)    in the case of a Termination of Relationship due to a Special
Termination, with respect to any Options that are vested as of the Termination
of Relationship, the first anniversary of the Termination of Relationship;

(c)    in the case of a Termination of Relationship other than (x) for Cause or
(y) due to a Special Termination, Retirement with Notice, or death, the 90th day
following the Termination of Relationship;

(d)    the day of the Termination of Relationship in the case of a Termination
of Relationship for Cause;

(e)    in the case of Participant’s Retirement with Notice, with respect to any
Options that are or become Vested Options as a result of the Termination of
Relationship, the Expiration Date; and

(f)    in the case of Participant’s death, with respect to any Options that are
or become Vested Options upon the Termination of Relationship, one year
following Participant’s death (or the Expiration Date, whichever comes first).

Section 8.    Data Protection. By accepting this Award, the Participant consents
to the processing (including international transfer) of personal data as set out
in Exhibit A attached hereto for the purposes specified therein and to any
additional or different processes required by applicable law, rule or
regulation.

Section 9.    No Rights as Stockholder. The Participant shall not have any
rights of a stockholder of the Company until shares of Common Stock have been
issued pursuant to the exercise of the Options hereunder and until such shares
have been registered in the Company’s register of stockholders (including,
without limitation, the right to any payment of any dividends paid on Shares
(which prohibition does not prevent the Company, in its discretion, from
providing dividend equivalent payments to the Participant or reducing the
exercise price in respect of the Option pursuant to the Plan)).

Section 10.    No Acquired Rights. The Committee or the Board has the power to
amend or terminate the Plan at any time and the opportunity given to the
Participant to

 

D-4



--------------------------------------------------------------------------------

participate in the Plan and the grant of this Award is entirely at the
discretion of the Committee or the Board and does not obligate the Company or
any of its Affiliates to offer such participation in the future (whether on the
same or different terms). The Participant’s participation in the Plan and the
receipt of this Award is outside the terms of the Participant’s regular contract
of employment and is therefore not to be considered part of any normal or
expected compensation and that the termination of the Participant’s employment
under any circumstances whatsoever will give the Participant no claim or right
of action against the Company or its Affiliates in respect of any loss of rights
under this Award or the Plan that may arise as a result of such termination of
employment.

Section 11.    Notices. All notices, claims, certifications, requests, demands
and other communications hereunder shall be in writing and shall be deemed to
have been duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, email or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

If to the Company, to it at:

If to the Company, to:

Aramark

2400 Market Street

Philadelphia, Pennsylvania 19103

Attention: General Counsel

If to the Participant, to him or her at the address set forth on the signature
page hereto; or to such other address as the party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith. Any
such notice or other communication shall be deemed to have been received (a) in
the case of personal delivery, on the date of such delivery (or if such date is
not a business day, on the next business day after the date of delivery), (b) in
the case of nationally-recognized overnight courier, on the next business day
after the date sent, (c) in the case of telecopy transmission, when received (or
if not sent on a business day, on the next business day after the date sent),
and (d) in the case of mailing, on the third business day following that on
which the piece of mail containing such communication is posted.

Section 12.    Waiver of Breach. The waiver by either party of a breach of any
provision of this Award must be in writing and shall not operate or be construed
as a waiver of any other or subsequent breach.

Section 13.    Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN
THE STATE OF NEW YORK TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF NEW YORK WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AWARD, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR
CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD
ORDINARILY APPLY.

 

D-5



--------------------------------------------------------------------------------

Section 14.    Withholding. As a condition to exercising this Option in whole or
in part, the Participant will pay, or make provisions satisfactory to the
Company for payment of, any Federal, state, local and other applicable taxes
required to be withheld in connection with such exercise in a manner that is set
forth in Section 7(d) of the Plan.

Section 15.    Adjustment to Option. In the event of any event described in
Section 12 of the Plan occurring after the Grant Date, the adjustment provisions
(including cash payments) as provided for under Section 12 of the Plan shall
apply.

Section 16.    Section 409A of the Code. This Option is intended to constitute a
“stock right” within the meaning of Section 409A of the Code, and shall
otherwise be subject to the provisions of Section 14(v) of the Plan.

Section 17.    Modification of Rights; Entire Agreement. The Participant’s
rights under this Award, the Certificate of Grant and the Plan may be modified
only to the extent expressly provided under this Award or under Sections 14(a)
and (b) of the Plan. This Award, the Certificate of Grant and the Plan
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersede all prior written or oral negotiations,
commitments, representations and agreements with respect thereto.    For the
avoidance of doubt, this Award, the Certificate of Grant and the Plan do not
supersede any “Restrictive Covenant Agreement” (as defined below) or employment
agreement between the Participant and the Company or its Affiliates.

Section 18.    Clawback upon Breach of Restrictive Covenants. In the event the
Participant breaches the Participant’s “Restrictive Covenant Agreement” (as
defined below) at any time during the Participant’s employment with the Company
or within two years following the termination thereof, then without limiting any
other remedies available to the Company (including, without limitation, remedies
involving injunctive relief), the Participant shall immediately forfeit any
remaining unvested portion of the Option and the Participant shall be required
to return to the Company all Shares previously issued in respect of the Option
(net of exercise price paid) to the extent the Participant continues to own such
Shares or, if the Participant no longer owns such Shares, the Participant shall
be required to repay to the Company the pre-tax cash value of such Shares
calculated based on the Fair Market Value of such Shares on the date such Shares
were issued to the Participant in respect of the Option. As used herein, the
“Restrictive Covenant Agreement” means any agreement between the Participant and
the Company or its Affiliates (including, without limitation, any agreement
relating to employment and post-employment competition) subjecting the
Participant to confidentiality, non-solicitation, non-competition and/or other
restrictive covenants in favor of the Company or its Affiliates.

Section 19.    Severability. It is the desire and intent of the parties hereto
that the provisions of this Award be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of this Award
shall be adjudicated by a court of competent jurisdiction to be

 

D-6



--------------------------------------------------------------------------------

invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Award or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Award or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

D-7



--------------------------------------------------------------------------------

Name: [(Per Certificate of Grant)]

Date: [Acceptance Date]

[Note: Grant will be accepted electronically.]

 

D-8



--------------------------------------------------------------------------------

Exhibit A

DATA PROTECTION PROVISION

 

  (a)

By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates and/or agents so that they can fulfill their obligations and exercise
their rights under the Plan, issue certificates (if any), statements and
communications relating to the Plan and generally administer and manage the
Plan, including keeping records of participation levels from time to time. Any
such processing shall be in accordance with the purposes and provisions of this
data protection provision. References in this provision to the Company and its
Affiliates include the Participant’s employer.

These data will include data:

(i)    already held in the Participant’s records such as the Participant’s name
and address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;

(ii)    collected upon the Participant accepting the rights granted under the
Plan (if applicable); and

(iii)    subsequently collected

by the Company or any of its Affiliates and/or agents in relation to the
Participant’s continued participation in the Plan, for example, data about
shares offered or received, purchased or sold under the Plan from time to time
and other appropriate financial and other data about the Participant and his or
her participation in the Plan (e.g., the date on which the shares were granted,
termination of employment and the reasons of termination of employment or
retirement of the Participant).

 

  (b)

This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates.

 

  (c)

In particular, the Participant expressly consents to the transfer of personal
data about the Participant as described in paragraph (a) above by the Company
and its Affiliates and/or agents. Data may be transferred not only within the
country in which the Participant is based from time to time or within the EU or
the European Economic Area (“EEA”), but also worldwide, to other employees and
officers of the Company and its Affiliates and/or agents and to the following
third parties for the purposes described in paragraph (a) above:

(i)    Plan administrators, transfer agents, auditors, brokers, agents and
contractors of, and third party service providers to, the Company or its
Affiliates such as printers and mail houses engaged to print or distribute
notices or communications about the Plan;

 

D-9



--------------------------------------------------------------------------------

(ii)    regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;

(iii)    actual or proposed merger or acquisition partners or proposed assignees
of, or those taking or proposing to take security over, the business or assets
or stock of the Company or its Affiliates and their agents and contractors;

(iv)    other third parties to whom the Company or its Affiliates and/or agents
may need to communicate/transfer the data in connection with the administration
of the Plan, under a duty of confidentiality to the Company and its Affiliates;
and

(v)    the Participant’s family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.

Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or the EEA. Countries to which data are
transferred include the USA and Bermuda.

The Participant may access, modify, correct or withdraw consent to process most
Personal Information about the Participant by contacting the local data
protection officer in the country in which the Participant is based. Please
note, however, that certain Personal Information about the Participant may be
exempt from such access, correction, objection, suppression or deletion rights
pursuant to applicable data protection laws, if the Participant has a complaint
regarding the manner in which personal information relating to the Participant
is dealt with, the Participant should contact the appropriate local data
protection officer referred to above.

 

  (d)

The processing (including transfer) of data described above is essential for the
administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.

 

D-10



--------------------------------------------------------------------------------

EXHIBIT E

Amended and Restated Restricted Stock Unit Award (Time Vesting)

[Attached]

 

E-1



--------------------------------------------------------------------------------

Aramark

AMENDED AND RESTATED RESTRICTED STOCK UNIT AWARD

(TIME VESTING)

 

1.

Grant of RSUs. Aramark (formerly known as Aramark Holdings Corporation) (the
“Company”) hereby grants the number of Restricted Stock Units (“RSUs”) set forth
on the Certificate of Grant of the Restricted Stock Units attached to this Award
and made a part hereof (the “Certificate of Grant”) to the Participant, on the
terms and conditions hereinafter set forth. This grant is made pursuant to the
terms of the Company Amended and Restated 2013 Stock Incentive Plan (the
“Plan”), which Plan, as amended from time to time, is incorporated herein by
reference and made a part of this Award. Each RSU represents the unfunded,
unsecured right of the Participant to receive a share of Common Stock, (as
specified below) of the Company (each a “Share”), on the dates specified herein.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan and the Certificate of Grant.

 

2.

Payment of Shares.

 

  (a)

The Company shall, subject to the remainder of this Award, transfer to the
Participant a number of Shares of the Company equal to the number of RSUs
granted to the Participant under this Award at such time as the Participant
becomes vested in the right to such transfer (x) as set forth on the Certificate
of Grant under “Vesting Date”, so long as the Participant remains employed with
the Company or any of its Affiliates through such Vesting Date, or (y) as
otherwise provided in Section 2(b) or (c) below (in whole Shares only with the
Participant receiving a cash payment equal to the Fair Market Value of any
fractional Share on or about the transfer date).

 

  (b)

Notwithstanding Section 2(a) of this Award,

 

  (i)

upon the Participant’s Disability (a “Special Termination”), the installment of
RSUs scheduled to vest on the next Vesting Date immediately following such
Special Termination shall remain outstanding and become vested RSUs on such next
Vesting Date, at which time the Shares equal to the number of vested RSUs shall
be transferred, and the remaining RSUs which are not then vested shall be
forfeited; and

 

  (ii)

upon Participant’s death, any previously unvested RSUs shall immediately become
vested RSUs pursuant to which Shares equal to the number of RSUs which become
vested in accordance with this clause (iii) shall be transferred;

 

  (iii)

upon a Termination of Relationship as a result of the Participant’s Retirement
with Notice (as defined below), any previously unvested RSUs shall remain
outstanding and become vested RSUs on the normal scheduled future Vesting
Date(s) as if no Termination of Relationship had occurred, at which time(s) the
Shares equal to the number of vested RSUs at each such time shall be
transferred; and

 

E-2



--------------------------------------------------------------------------------

  (iv)

upon a Termination of Relationship for any reason other than as set forth in
clauses (i), (ii), or (iii) above, all outstanding RSUs shall be forfeited and
immediately cancelled.

As used herein, the term “Retirement with Notice” means the Participant’s
Termination of Relationship due to his retirement from the Company and its
Affiliates after providing the Company with at least 6 months’ prior written
notice of such intended retirement (and with such notice having been delivered
upon or after the Participant’s attainment of age 62) after achieving
(consecutively, disregarding breaks in service, or a combination thereof) at
least five (5) full years of employment with the Company and its Affiliates
following October 7, 2019 (or such earlier date as approved by the Committee in
its sole discretion); provided, however, that if the Company involuntarily
terminates the Participant without Cause or the Participant dies or incurs a
Disability after the Participant delivers the notice described in this sentence,
such termination shall not fail to qualify as a “Retirement with Notice” by
virtue of the termination occurring less than the number of months of the notice
period after the notice date, such that, for purposes of this Section 2, the
Participant shall not be treated as having had a Termination of Relationship
prior to the effective date of the Retirement with Notice; and provided,
further, that the Committee may, in its sole discretion, waive any such notice,
in whole or in part, as may be required for Participant to effect a Retirement
with Notice.

 

  (c)

Also notwithstanding Section 2(a) or (b) of this Award, in the event of (i) the
occurrence of a Change of Control and (ii) thereafter, a Termination of
Relationship of the Participant by the Company or any of its Affiliates (or
successors in interest) without Cause or by the Participant for Good Reason that
occurs prior to the second anniversary of the date of such Change of Control,
then all then outstanding RSUs shall become vested and the number of Shares
equal to all such outstanding RSUs hereunder shall be distributed to the
Participant, in each case, as soon as practicable following the date of such
Termination of Relationship; provided that the Committee may determine that, in
lieu of Shares and/or fractional Shares, the Participant shall receive a cash
payment equal to the Fair Market Value of such Shares (or fractional Shares, as
the case may be) on the Change of Control.

 

  (d)

Upon each vesting event of any RSUs and the corresponding transfer of Shares as
a result thereof, in each case in accordance with Sections 2(a), 2(b) or 2(c) of
this Award, as applicable, the RSUs with respect to which Shares have been
transferred hereunder shall be extinguished on the relevant transfer dates. In
compliance with Section 409A of the Code, in no event shall any transfer occur
later than March 15 of the calendar year following the calendar year in which
the applicable vesting event occurs under this Award.

 

E-3



--------------------------------------------------------------------------------

3.

Dividends. If on any date while RSUs are outstanding hereunder, the Company
shall pay any dividend on the Shares (other than a dividend payable in Shares),
the number of RSUs granted to the Participant shall, as of such dividend payment
date, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Participant as of the related dividend record date,
multiplied by (y) a dollar amount equal to the per Share amount of any cash
dividend (or, in the case of any dividend payable in whole or in part other than
in cash or Shares, the per Share value of such dividend, as determined in good
faith by the Committee), divided by (b) the Fair Market Value of a Share on the
payment date of such dividend. In the case of any dividend declared on Shares
that is payable in the form of Shares, the number of RSUs granted to the
Participant shall be increased by a number equal to the product of (I) the
aggregate number of RSUs that have been held by the Participant through the
related dividend record date, multiplied by (II) the number of Shares (including
any fraction thereof) payable as a dividend on a Share. Shares shall be
transferred with respect to all additional RSUs granted pursuant to this
Section 3 at the same time as Shares are transferred with respect to the RSUs to
which such additional RSUs were attributable.

 

4.

Adjustments Upon Certain Events. In the event of any event described in
Section 12 of the Plan occurring after the Date of Grant, the adjustment
provisions (including cash payments) as provided for under Section 12 of the
Plan shall apply.

 

5.

Restriction on Transfer. The RSUs may not be transferred, pledged, assigned,
hypothecated or otherwise disposed of in any way by the Participant, except
(i) if permitted by the Board or the Committee, (ii) by will or the laws of
descent and distribution or (iii) pursuant to beneficiary designation procedures
approved by the Company, in each case in compliance with applicable laws. The
RSUs shall not be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the RSUs contrary to the provisions of this Award or the Plan shall be null and
void and without effect.

 

6.

Data Protection. By accepting this Award, the Participant consents to the
processing (including international transfer) of personal data as set out in
Exhibit A attached hereto for the purposes specified therein and to any
additional or different processes required by applicable law, rule or
regulation.

 

7.

Participant’s Employment. Nothing in this Award or in the RSU shall confer upon
the Participant any right to continue in the employ of the Company or any of its
Affiliates or interfere in any way with the right of the Company and its
Affiliates, in their sole discretion, to terminate the Participant’s employment
or to increase or decrease the Participant’s compensation at any time.

 

8.

No Acquired Rights. The Committee or the Board has the power to amend or
terminate the Plan at any time and the opportunity given to the Participant to
participate in the Plan and the grant of this Award is entirely at the
discretion of the Committee or the Board and does not obligate the Company or
any of its Affiliates to offer such participation in the future (whether on the
same or different terms). The Participant’s participation in the Plan and the
receipt of this Award is outside the terms of the Participant’s regular

 

E-4



--------------------------------------------------------------------------------

  contract of employment and is therefore not to be considered part of any
normal or expected compensation and that the termination of the Participant’s
employment under any circumstances whatsoever will give the Participant no claim
or right of action against the Company or its Affiliates in respect of any loss
of rights under this Award or the Plan that may arise as a result of such
termination of employment.

 

9.

No Rights of a Stockholder. The Participant shall not have any rights as a
stockholder of the Company until the Shares in question have been registered in
the Company’s register of stockholders.

 

10.

Withholding.

 

  (a)

The Participant will pay, or make provisions satisfactory to the Company for
payment of any federal, state, local and other applicable taxes required to be
withheld in connection with any issuance or transfer of Shares under this Award
and to take such action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such taxes. If Participant has not
made payment for applicable taxes, such taxes shall be paid by withholding
Shares from the issuance or transfer of Shares due under this Award, rounded
down to the nearest whole Share, with the balance to be paid in cash or withheld
from compensation or other amount owing to the Participant from the Company or
any Affiliate, and the Company and any such Affiliate is hereby authorized to
withhold such amounts from any such issuance, transfer, compensation or other
amount owing to the Participant.

 

  (b)

If the Participant’s employment with the Company terminates prior to the
issuance or transfer of any remaining Shares due to be issued or transferred to
the Participant under this Award, the payment of any applicable withholding
taxes with respect to any such issuance or transfer shall be made through the
withholding of Shares from such issuance or transfer, rounded down to the
nearest whole Share, with the balance to be paid in cash or withheld from
compensation or other amount owing to the Participant from the Company or any
Affiliate, as provided in Section 10(a) above.

 

11.

Section 409A of the Code. The provisions of Section 14(v) of the Plan are hereby
incorporated by reference and made a part hereof.

 

12.

RSUs Subject to Plan. All RSUs are subject to the Plan. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.

 

13.

Notices. All notices, claims, certifications, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, email or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

If to the Company, to it at:

If to the Company, to:

Aramark

2400 Market Street

Philadelphia, Pennsylvania 19103

Attention: General Counsel

 

E-5



--------------------------------------------------------------------------------

If to the Participant, to him or her at the address set forth on the signature
page hereto; or to such other address as the party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith. Any
such notice or other communication shall be deemed to have been received (a) in
the case of personal delivery, on the date of such delivery (or if such date is
not a business day, on the next business day after the date of delivery), (b) in
the case of nationally-recognized overnight courier, on the next business day
after the date sent, (c) in the case of telecopy transmission, when received (or
if not sent on a business day, on the next business day after the date sent),
and (d) in the case of mailing, on the third business day following that on
which the piece of mail containing such communication is posted.

 

14.

Waiver of Breach. The waiver by either party of a breach of any provision of
this Award must be in writing and shall not operate or be construed as a waiver
of any other or subsequent breach.

 

15.

Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF NEW YORK WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AWARD, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

16.

Modification of Rights; Entire Agreement. The Participant’s rights under this
Award and the Plan may be modified only to the extent expressly provided under
this Award or under Sections 14(a) and (b) of the Plan. This Award and the Plan
(and the other writings referred to herein) constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior written or oral negotiations, commitments, representations
and agreements with respect thereto. For the avoidance of doubt, this Award, the
Certificate of Grant and the Plan do not supersede any “Restrictive Covenant
Agreement” (as defined below) or employment agreement between the Participant
and the Company or its Affiliates.

 

E-6



--------------------------------------------------------------------------------

17.

Clawback upon Breach of Restrictive Covenants. In the event the Participant
breaches the Participant’s “Restrictive Covenant Agreement” (as defined below)
at any time during the Participant’s employment with the Company or within two
years following the termination thereof, then without limiting any other
remedies available to the Company (including, without limitation, remedies
involving injunctive relief), the Participant shall immediately forfeit any
remaining unvested portion of the Award and the Participant shall be required to
return to the Company all Shares previously issued in respect of the Award to
the extent the Participant continues to own such Shares or, if the Participant
no longer owns such Shares, the Participant shall be required to repay to the
Company the pre-tax cash value of such Shares calculated based on the Fair
Market Value of such Shares on the date such Shares were issued to the
Participant in respect of the Award. As used herein, the “Restrictive Covenant
Agreement” means any agreement between the Participant and the Company or its
Affiliates (including, without limitation, any agreement relating to employment
and post-employment competition) subjecting the Participant to confidentiality,
non-solicitation, non-competition and/or other restrictive covenants in favor of
the Company or its Affiliates.

 

18.

Severability. It is the desire and intent of the parties hereto that the
provisions of this Award be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any particular provision of this Award shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Award or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Award or affecting the validity or
enforceability of such provision in any other jurisdiction.

Name: [(Per Certificate of Grant)]

Date: [Acceptance Date]

[Note: Grant will be accepted electronically.]

 

E-7



--------------------------------------------------------------------------------

Exhibit A

DATA PROTECTION PROVISION

 

  (a)

By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates and/or agents so that they can fulfill their obligations and exercise
their rights under the Plan, issue certificates (if any), statements and
communications relating to the Plan and generally administer and manage the
Plan, including keeping records of participation levels from time to time. Any
such processing shall be in accordance with the purposes and provisions of this
data protection provision. References in this provision to the Company and its
Affiliates include the Participant’s employer.

These data will include data:

(i)    already held in the Participant’s records such as the Participant’s name
and address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;

(ii)    collected upon the Participant accepting the rights granted under the
Plan (if applicable); and

(iii)    subsequently collected

by the Company or any of its Affiliates and/or agents in relation to the
Participant’s continued participation in the Plan, for example, data about
shares offered or received, purchased or sold under the Plan from time to time
and other appropriate financial and other data about the Participant and his or
her participation in the Plan (e.g., the date on which the shares were granted,
termination of employment and the reasons of termination of employment or
retirement of the Participant).

 

  (b)

This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates.

 

  (c)

In particular, the Participant expressly consents to the transfer of personal
data about the Participant as described in paragraph (a) above by the Company
and its Affiliates and/or agents. Data may be transferred not only within the
country in which the Participant is based from time to time or within the EU or
the European Economic Area1 (“EEA”), but also worldwide, to other employees and
officers of the Company and its Affiliates and/or agents and to the following
third parties for the purposes described in paragraph (a) above:

(i)    Plan administrators, transfer agents, auditors, brokers, agents and
contractors of, and third party service providers to, the Company or its
Affiliates such as printers and mail houses engaged to print or distribute
notices or communications about the Plan;

 

1 

The European Economic Area is composed of 27 member states of the European Union
plus Iceland, Liechtenstein and Norway.

 

E-8



--------------------------------------------------------------------------------

(ii)    regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;

(iii)    actual or proposed merger or acquisition partners or proposed assignees
of, or those taking or proposing to take security over, the business or assets
or stock of the Company or its Affiliates and their agents and contractors;

(iv)    other third parties to whom the Company or its Affiliates and/or agents
may need to communicate/transfer the data in connection with the administration
of the Plan, under a duty of confidentiality to the Company and its Affiliates;
and

(v)    the Participant’s family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.

Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or EEA. Countries to which data are
transferred include the USA and Bermuda.

All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.

The Participant may access, modify, correct or withdraw consent to process most
Personal Information about the Participant by contacting the local data
protection officer in the country in which the Participant is based. Please
note, however, that certain Personal Information about the Participant may be
exempt from such access, correction, objection, suppression or deletion rights
pursuant to applicable data protection laws, if the Participant has a complaint
regarding the manner in which personal information relating to the Participant
is dealt with, the Participant should contact the appropriate local data
protection officer referred to above.

 

  (d)

The processing (including transfer) of data described above is essential for the
administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.

 

E-9



--------------------------------------------------------------------------------

EXHIBIT F

Amended and Restated Form of Performance Stock Unit Award

[Attached]

 

F-1



--------------------------------------------------------------------------------

Aramark

AMENDED AND RESTATED FORM OF

PERFORMANCE STOCK UNIT AWARD

 

1.

Grant of PSUs. Aramark (formerly known as ARAMARK Holdings Corporation) (the
“Company”) hereby grants the opportunity to vest in a number of Performance
Stock Units determined based on the “Target Number of PSUs” set forth on the
Certificate of Grant attached to this Award and made a part hereof (the
“Certificate of Grant”) to the Participant, on the terms and conditions
hereinafter set forth including on Schedule I which is made a part hereof. This
grant is made pursuant to the terms of the Company 2013 Amended and Restated
Stock Incentive Plan (the “Plan”), which Plan, as amended from time to time, is
incorporated herein by reference and made a part of this Award. Each Performance
Stock Unit (a “PSU”) represents the unfunded, unsecured right of the Participant
to receive a share of Common Stock of the Company (each a “Share”), subject to
the terms and conditions hereof, on the date(s) specified herein. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan
and the Certificate of Grant.

 

2.

Performance and Service Vesting Conditions.

Subject to the remainder of the terms and conditions of this Award, so long as
the Participant continues Employment through the relevant Vesting Dates the
Participant shall (a) earn, and be eligible to become vested in, a number of
PSUs equal to a percentage of the Target Number of PSUs based on the level of
the Company’s achievement of the performance conditions, with respect to the
applicable performance period (the “Performance Period”), each as set forth on
Schedule I, on the date such achievement is certified by the Committee following
the end of the Performance Period (the “Determination Date”) (such number of
PSUs, once established, the “Earned PSUs”) and (b) on each applicable Vesting
Date (or on the Determination Date, if it occurs after a Vesting Date), become
vested in the corresponding percentage of the Earned PSUs, each as set forth on
the Certificate of Grant.

 

3.

Payment of Shares.

 

  (a)

The Company shall, subject to the remainder of this Award, transfer to the
Participant a number of Shares of the Company equal to the number (if any) of
Earned PSUs under this Award at such time as the Participant becomes vested
under the provisions of Section 2 above in the right to such transfer (x) as set
forth on the Certificate of Grant under each “Vesting Date”, as applicable, so
long as the Participant remains employed with the Company or any of its
Affiliates through each such Vesting Date, or (y) as otherwise provided in
Section 3(b) or (c) below (in whole Shares only with the Participant receiving a
cash payment equal to the Fair Market Value of any fractional Share on or about
the transfer date); provided, however, that in the event a Vesting Date occurs
prior to the Determination Date, no transfer of Shares shall occur until the
Determination Date.

 

F-2



--------------------------------------------------------------------------------

  (b)

Notwithstanding Section 3(a) of this Award,

 

  (i)

upon Participant’s Disability (a “Special Termination”), which occurs prior to
the Determination Date, the PSUs shall remain outstanding and unvested through
the Determination Date, and the Specified Portion (as defined below) of the
Earned PSUs (if any) scheduled to vest on the Determination Date shall become
vested PSUs as of the Determination Date; and Shares equal to such number of
Earned PSUs shall be transferred on or as soon as practicable following the
Determination Date, and the remaining PSUs which do not become vested pursuant
to this clause (i) shall be automatically forfeited; for purposes of this
Section 3(b)(i), the term “Specified Portion” shall mean (x) one-third (1/3) if
the Special Termination occurs prior to the beginning of the second fiscal year
of the Performance Period, (y) two-thirds (2/3) if the Special Termination
occurs on or after the beginning of the second fiscal year of the Performance
Period and prior to the beginning of the third fiscal year of the Performance
Period and (z) the entire amount if the Special Termination occurs on or after
the beginning of the third fiscal year of the Performance Period;

 

  (ii)

upon Participant’s death or Retirement with Notice (as defined below), (A) which
occurs prior to the Determination Date, the PSUs shall remain outstanding and
unvested through the Determination Date, and the installment of Earned PSUs (if
any) scheduled to vest on each remaining Vesting Date shall become vested PSUs
as of each such Vesting Date and (B) which occurs after the Determination Date,
the installment of Earned PSUs (if any) scheduled to vest on each remaining
Vesting Date shall immediately become vested PSUs; and, in either case of (A) or
(B), as applicable, Shares equal to the number of Earned PSUs scheduled to vest
on the applicable Vesting Date shall be transferred, and the remaining PSUs
which do not become vested pursuant to this Section shall be forfeited; and

 

  (iii)

upon a Termination of Relationship for any reason other than as set forth in
clauses (i) and (ii) above, all outstanding PSUs shall be forfeited and
immediately cancelled; provided, however, that in the case of a Termination of
Relationship after a Vesting Date but prior to the Determination Date, the
corresponding portion of Earned PSUs (if any) shall remain outstanding and shall
become vested PSUs as of the Determination Date.

 

  (c)

Also notwithstanding Section 3(a) or (b) of this Award, in accordance with the
terms of Section 13 of the Plan, in the event of a Termination of Relationship
of the Participant by the Company or any of its Affiliates (or successors in
interest) without Cause or by the Participant for Good Reason, in each case,
that occurs within two years following a Change of Control, the following
treatment (under clauses (i) or (ii), as applicable) will apply with respect to
any then outstanding PSUs:

 

  (i)

if such termination occurs prior to the Determination Date, then such
Performance Period (to the extent not completed) shall end as of such date, then
the Target Number of PSUs shall become vested on the date of such Termination of
Relationship, and a number of Shares equal to such number of PSUs shall be
distributed to the Participant as soon as practicable following the date of such
Termination of Relationship; or

 

F-3



--------------------------------------------------------------------------------

  (ii)

if such termination occurs on or following the Determination Date, then the
Earned PSUs (if any) shall immediately become vested on the date of such
Termination of Relationship and a number of Shares equal to such number of
Earned PSUs shall be distributed to the Participant as soon as practicable
following the date of such Termination of Relationship;

provided that the Committee may determine that, in lieu of Shares and/or
fractional Shares deliverable to the Participant under clauses (i) or (ii)
above, the Participant shall receive a cash payment equal to the Fair Market
Value of such Shares (or fractional Shares, as the case may be) on the Change of
Control.

 

  (d)

Upon each vesting event of any Earned PSUs and the corresponding transfer of
Shares as a result thereof, in each case in accordance with Sections 3(a), 3(b)
or 3(c) of this Award, as applicable, the Earned PSUs with respect to which
Shares have been transferred hereunder shall be extinguished on the relevant
transfer dates. In compliance with Section 409A of the Code, in no event shall
any transfer occur later than March 15 of the calendar year following the
calendar year in which the applicable vesting event occurs under this Award.

 

  (e)

As used herein, the term “Retirement with Notice” means the Participant’s
Termination of Relationship due to his retirement from the Company and its
Affiliates after providing the Company with at least 6 months’ prior written
notice of such intended retirement (and with such notice having been delivered
upon or after the Participant’s attainment of age 62) after achieving
(consecutively, disregarding breaks in service, or a combination thereof) at
least five (5) full years of employment with the Company and its Affiliates
following October 7, 2019 (or such earlier date as approved by the Committee in
its sole discretion); provided, however, that if the Company involuntarily
terminates the Participant without Cause or the Participant dies or incurs a
Disability after the Participant delivers the notice described in this sentence,
such termination shall not fail to qualify as a “Retirement with Notice” by
virtue of the termination occurring less than the number of months of the notice
period after the notice date, such that, for purposes of this Section 3, the
Participant shall not be treated as having had a Termination of Relationship
prior to the effective date of the Retirement with Notice; and provided,
further, that the Committee may, in its sole discretion, waive any such notice,
in whole or in part, as may be required for Participant to effect a Retirement
with Notice.

 

F-4



--------------------------------------------------------------------------------

4.

Dividends.

 

  (a)

If on any date while PSUs are outstanding hereunder, the Company shall pay any
dividend on the Shares (other than a dividend payable in Shares), the number of
PSUs (if any) held by the Participant shall be increased by a number equal to:
(a) the product of (x) the number of outstanding PSUs held by the Participant as
of the related dividend record date, multiplied by (y) a dollar amount equal to
the per Share amount of any cash dividend (or, in the case of any dividend
payable in whole or in part other than in cash or Shares, the per Share value of
such dividend, as determined in good faith by the Committee), divided by (b) the
Fair Market Value of a Share on the payment date of such dividend.

 

  (b)

In the case of any dividend declared on Shares that is payable in the form of
Shares, the number of PSUs, if any, held by the Participant shall be increased
by a number equal to the product of (I) the number of outstanding PSUs held by
the Participant as of the related dividend record date, multiplied by (II) the
number of Shares (including any fraction thereof) payable as a dividend on a
Share. Shares shall be transferred with respect to all additional PSUs granted
pursuant to this Section 4 at the same time as Shares are transferred with
respect to the Earned PSUs to which such additional PSUs were attributable.

 

  (c)

For purposes of this Section 4, the number of PSUs held by the Participant as of
the applicable dividend record date shall be deemed to equal (i) zero (0), if
such dividend record date occurs prior to the Determination Date or (ii) the
Earned PSUs (if any) (with any additional PSUs granted pursuant to this
Section 4 to be added to the Earned PSUs held by Participant), if such dividend
record date occurs after the Determination Date; provided that, if any dividend
on Shares was paid by the Company during the period beginning on the Date of
Grant and ending on the Determination Date, on the Determination Date, an
additional number of PSUs calculated in accordance with this Section 4, assuming
Participant had held the number of Earned PSUs (if any) on the record date of
such dividend(s), shall be immediately added to the number of Earned PSUs
established as of the Determination Date.

 

5.

Adjustments Upon Certain Events. In the event of any event described in
Section 12 of the Plan occurring after the Date of Grant, the adjustment
provisions (including cash payments) as provided for under Section 12 of the
Plan shall apply (without duplication of any dividend adjustments reflected
pursuant to Section 4 hereof).

 

6.

Restriction on Transfer. The PSUs may not be transferred, pledged, assigned,
hypothecated or otherwise disposed of in any way by the Participant, except
(i) if permitted by the Board or the Committee, (ii) by will or the laws of
descent and distribution or (iii) pursuant to beneficiary designation procedures
approved by the

 

F-5



--------------------------------------------------------------------------------

  Company, in each case in compliance with applicable laws. The PSUs shall not
be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the PSUs
contrary to the provisions of this Award or the Plan shall be null and void and
without effect.

 

7.

Data Protection. By accepting this Award, the Participant consents to the
processing (including international transfer) of personal data as set out in
Exhibit A attached hereto for the purposes specified therein and to any
additional or different processes required by applicable law, rule or
regulation.

 

8.

Participant’s Employment. Nothing in this Award or in the PSU shall confer upon
the Participant any right to continue in the employ of the Company or any of its
Affiliates or interfere in any way with the right of the Company and its
Affiliates, in their sole discretion, to terminate the Participant’s employment
or to increase or decrease the Participant’s compensation at any time.

 

9.

No Acquired Rights. The Committee or the Board has the power to amend or
terminate the Plan at any time and the opportunity given to the Participant to
participate in the Plan and the grant of this Award is entirely at the
discretion of the Committee or the Board and does not obligate the Company or
any of its Affiliates to offer such participation in the future (whether on the
same or different terms). The Participant’s participation in the Plan and the
receipt of this Award is outside the terms of the Participant’s regular contract
of employment and is therefore not to be considered part of any normal or
expected compensation and that the termination of the Participant’s employment
under any circumstances whatsoever will give the Participant no claim or right
of action against the Company or its Affiliates in respect of any loss of rights
under this Award or the Plan that may arise as a result of such termination of
employment.

 

10.

No Rights of a Stockholder. The Participant shall not have any rights as a
stockholder of the Company until the Shares in question have been registered in
the Company’s register of stockholders.

 

11.

Withholding.

 

  (a)

The Participant will pay, or make provisions satisfactory to the Company for
payment of any federal, state, local and other applicable taxes required to be
withheld in connection with any issuance or transfer of Shares under this Award
and to take such action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such taxes. If Participant has not
made payment for applicable taxes, such taxes shall be paid by withholding
Shares from the issuance or transfer of Shares due under this Award, rounded
down to the nearest whole Share, with the balance to be paid in cash or withheld
from compensation or other amount owing to the Participant from the Company or
any Affiliate, and the Company and any such Affiliate is hereby authorized to
withhold such amounts from any such issuance, transfer, compensation or other
amount owing to the Participant.

 

F-6



--------------------------------------------------------------------------------

  (b)

If the Participant’s employment with the Company terminates prior to the
issuance or transfer of any remaining Shares due to be issued or transferred to
the Participant under this Award, the payment of any applicable withholding
taxes with respect to any such issuance or transfer shall be made through the
withholding of Shares from such issuance or transfer, rounded down to the
nearest whole Share, with the balance to be paid in cash or withheld from
compensation or other amount owing to the Participant from the Company or any
Affiliate, as provided in Section 11(a) above.

 

12.

Section 409A of the Code. The provisions of Section 14(v) of the Plan are hereby
incorporated by reference and made a part hereof.

 

13.

PSUs Subject to Plan. All PSUs are subject to the Plan. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.

 

14.

Notices. All notices, claims, certifications, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, email or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

If to the Company, to it at:

If to the Company, to:

Aramark

2400 Market Street

Philadelphia, Pennsylvania 19103

Attention: General Counsel

If to the Participant, to him or her at the address set forth on the signature
page hereto; or to such other address as the party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith. Any
such notice or other communication shall be deemed to have been received (a) in
the case of personal delivery, on the date of such delivery (or if such date is
not a business day, on the next business day after the date of delivery), (b) in
the case of nationally-recognized overnight courier, on the next business day
after the date sent, (c) in the case of telecopy transmission, when received (or
if not sent on a business day, on the next business day after the date sent),
and (d) in the case of mailing, on the third business day following that on
which the piece of mail containing such communication is posted.

 

15.

Waiver of Breach. The waiver by either party of a breach of any provision of
this Award must be in writing and shall not operate or be construed as a waiver
of any other or subsequent breach.

 

16.

Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT

 

F-7



--------------------------------------------------------------------------------

  GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF
THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK TO BE APPLIED. IN FURTHERANCE
OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF NEW YORK WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AWARD, EVEN IF UNDER SUCH JURISDICTION’S
CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER
JURISDICTION WOULD ORDINARILY APPLY.

 

17.

Modification of Rights; Entire Agreement. The Participant’s rights under this
Award and the Plan may be modified only to the extent expressly provided under
this Award or under Sections 14(a) and (b) of the Plan. This Award and the Plan
(and the other writings referred to herein) constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior written or oral negotiations, commitments, representations
and agreements with respect thereto.

 

18.

Severability. It is the desire and intent of the parties hereto that the
provisions of this Award be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any particular provision of this Award shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Award or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Award or affecting the validity or
enforceability of such provision in any other jurisdiction.

Name: [see Certificate of Grant - Participant]

Date: [Acceptance Date]

[Note: Grant will be accepted electronically.]

 

F-8



--------------------------------------------------------------------------------

Exhibit A

DATA PROTECTION PROVISION

 

  (a)

By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates and/or agents so that they can fulfill their obligations and exercise
their rights under the Plan, issue certificates (if any), statements and
communications relating to the Plan and generally administer and manage the
Plan, including keeping records of participation levels from time to time. Any
such processing shall be in accordance with the purposes and provisions of this
data protection provision. References in this provision to the Company and its
Affiliates include the Participant’s employer.

These data will include data:

(i)    already held in the Participant’s records such as the Participant’s name
and address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;

(ii)    collected upon the Participant accepting the rights granted under the
Plan (if applicable); and

(iii)    subsequently collected

by the Company or any of its Affiliates and/or agents in relation to the
Participant’s continued participation in the Plan, for example, data about
shares offered or received, purchased or sold under the Plan from time to time
and other appropriate financial and other data about the Participant and his or
her participation in the Plan (e.g., the date on which the shares were granted,
termination of employment and the reasons of termination of employment or
retirement of the Participant).

 

  (b)

This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates.

 

  (c)

In particular, the Participant expressly consents to the transfer of personal
data about the Participant as described in paragraph (a) above by the Company
and its Affiliates and/or agents. Data may be transferred not only within the
country in which the Participant is based from time to time or within the EU or
the European Economic Area1 (“EEA”), but also worldwide, to other employees and
officers of the Company and its Affiliates and/or agents and to the following
third parties for the purposes described in paragraph (a) above:

(i)    Plan administrators, transfer agents, auditors, brokers, agents and
contractors of, and third party service providers to, the Company or its
Affiliates such as printers and mail houses engaged to print or distribute
notices or communications about the Plan;

 

1 

The European Economic Area is composed of 27 member states of the European Union
plus Iceland, Liechtenstein and Norway.

 

F-9



--------------------------------------------------------------------------------

(ii)    regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;

(iii)    actual or proposed merger or acquisition partners or proposed assignees
of, or those taking or proposing to take security over, the business or assets
or stock of the Company or its Affiliates and their agents and contractors;

(iv)    other third parties to whom the Company or its Affiliates and/or agents
may need to communicate/transfer the data in connection with the administration
of the Plan, under a duty of confidentiality to the Company and its Affiliates;
and

(v)    the Participant’s family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.

Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or EEA. Countries to which data are
transferred include the USA and Bermuda.

All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.

The Participant may access, modify, correct or withdraw consent to process most
Personal Information about the Participant by contacting the local data
protection officer in the country in which the Participant is based. Please
note, however, that certain Personal Information about the Participant may be
exempt from such access, correction, objection, suppression or deletion rights
pursuant to applicable data protection laws, if the Participant has a complaint
regarding the manner in which personal information relating to the Participant
is dealt with, the Participant should contact the appropriate local data
protection officer referred to above.

 

  (d)

The processing (including transfer) of data described above is essential for the
administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.

 

F-10